--------------------------------------------------------------------------------

Exhibit 10.1

 



TRANSITION PROPERTY SERVICING AGREEMENT

 

by and between

 

AEP TEXAS RESTORATION FUNDING LLC,

 

Issuer

 

and

 

AEP TEXAS INC.,

 

Servicer

 

Dated as of September 18, 2019

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

 ARTICLE I
DEFINITIONS SECTION 1.01.           
Definitions 1  ARTICLE II
APPOINTMENT AND AUTHORIZATION SECTION 2.01.          
Appointment of Servicer; Acceptance of Appointment 2 SECTION 2.02.           
Authorization 2 SECTION 2.03.          
Dominion and Control Over the Transition Property 2  ARTICLE III
ROLE OF SERVICER SECTION 3.01.           
Duties of Servicer 3 SECTION 3.02.          
Servicing and Maintenance Standards 5 SECTION 3.03.          
Annual Reports on Compliance with Regulation AB 6 SECTION 3.04.         
Annual Report by Independent Registered Public Accountants 7 SECTION
3.05.          
Monitoring of Third-Party Collectors 7  ARTICLE IV
SERVICES RELATED TO TRUE-UP ADJUSTMENTS SECTION 4.01.           
True-Up Adjustments 10 SECTION 4.02.            
Limitation of Liability 14  ARTICLE V
THE TRANSITION PROPERTY SECTION 5.01.          
Custody of Transition Property Records 15 SECTION 5.02.           
Duties of Servicer as Custodian 15 SECTION 5.03.           
Custodian’s Indemnification 16 SECTION 5.04.           
Effective Period and Termination 17  ARTICLE VI
THE SERVICER SECTION 6.01.          
Representations and Warranties of Servicer 17 SECTION 6.02.           
Indemnities of Servicer; Release of Claims 19 SECTION 6.03.           
Binding Effect of Servicing Obligations 21 SECTION 6.04.           
Limitation on Liability of Servicer and Others 22 SECTION 6.05.           
AEP Texas Not to Resign as Servicer 22 SECTION 6.06.           
Servicing Compensation 22 SECTION 6.07.           
Compliance with Applicable Law 23 SECTION 6.08.          
Access to Certain Records and Information Regarding Transition Property 23

i

--------------------------------------------------------------------------------

SECTION 6.09.         
Appointments 24 SECTION 6.10.         
No Servicer Advances 24 SECTION 6.11.          
Remittances 24 SECTION 6.12.         
Maintenance of Operations 25  ARTICLE VII
DEFAULT SECTION 7.01.         
Servicer Default 25 SECTION 7.02.        
Appointment of Successor 27 SECTION 7.03.        
Waiver of Past Defaults 28 SECTION 7.04.         
Notice of Servicer Default 28 SECTION 7.05.        
Cooperation with Successor 28  ARTICLE VIII
MISCELLANEOUS PROVISIONS SECTION 8.01.         
Amendment 28 SECTION 8.02.         
PUCT Condition 29 SECTION 8.03.       
Maintenance of Accounts and Records 31 SECTION 8.04.         
Notices 31 SECTION 8.05.        
Assignment 31 SECTION 8.06.        
Limitations on Rights of Others 32 SECTION 8.07.         
Severability 32 SECTION 8.08.        
Separate Counterparts 32 SECTION 8.09.         
Headings 32 SECTION 8.10.          
GOVERNING LAW 32 SECTION 8.11.       
Assignment to Indenture Trustee 33 SECTION 8.12.        
Nonpetition Covenants 33 SECTION 8.13.         
Limitation of Liability 33 SECTION 8.14.         
Rule 17g-5 Compliance 33

 

EXHIBITS AND SCHEDULES

 

Exhibit A  Form of Monthly Servicer’s Certificate Exhibit B  Form of Semi-Annual
Servicer’s Certificate Exhibit C-1  Form of Regulation AB Servicer’s Certificate
Exhibit C-2  Form of Certificate of Compliance Schedule 4.01(a)  Expected
Amortization Schedule

 

ANNEXES

 

Annex I Servicing Procedures

ii

--------------------------------------------------------------------------------

This TRANSITION PROPERTY SERVICING AGREEMENT (this “Agreement”), dated as of
September 18, 2019, is between AEP TEXAS RESTORATION FUNDING LLC, a Delaware
limited liability company, as issuer (the “Issuer”), and AEP TEXAS INC. (“AEP
Texas”), a Delaware corporation, as servicer (the “Servicer”).

 

RECITALS

 

WHEREAS, pursuant to the Securitization Law and the Financing Order, AEP Texas,
in its capacity as seller (the “Seller”), and the Issuer are concurrently
entering into the Sale Agreement pursuant to which the Seller is selling and the
Issuer is purchasing certain Transition Property created pursuant to the
Securitization Law and the Financing Order described therein;

 

WHEREAS, in connection with its ownership of the Transition Property and in
order to collect the associated System Restoration Charges, the Issuer desires
to engage the Servicer to carry out the functions described herein (such
functions or similar functions currently performed by the Servicer for itself
with respect to its own charges to its customers and for AEP Texas Central
Funding II LLC and AEP Texas Central Funding III LLC with respect to two prior
transactions under the Securitization Law) and the Servicer desires to be so
engaged;

 

WHEREAS, the Issuer desires to engage the Servicer to act on its behalf in
obtaining Annual True-Up Adjustments, Non-Standard True-Up Adjustments and
Interim True-Up Adjustments from the PUCT and the Servicer desires to be so
engaged;

 

WHEREAS, the SRC Collections initially will be commingled with other funds
collected by the Servicer;

 

WHEREAS, certain parties may have an interest in such commingled collections,
and such parties have entered into an Intercreditor Agreement that allows AEP
Texas to allocate the collected, commingled funds according to each party’s
interest; and

 

WHEREAS, the PUCT, or its attorney, will enforce this Agreement for the benefit
of the Customers to the extent permitted by law;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.           Definitions.

 

(a)           Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in that certain Indenture (including
Appendix A thereto) dated as of the date hereof between the Issuer and U.S. Bank
National Association, a national banking association, in its capacity as the
indenture trustee (the “Indenture Trustee”) and in its separate capacity as a
securities intermediary (the “Securities Intermediary”), as the same may be
amended, restated, supplemented or otherwise modified from time to time.

--------------------------------------------------------------------------------

(b)           All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.

 

(c)           The words “hereof,” “herein,” “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; Section, Schedule,
Exhibit, Annex and Attachment references contained in this Agreement are
references to Sections, Schedules, Exhibits, Annexes and Attachments in or to
this Agreement unless otherwise specified; and the term “including” shall mean
“including without limitation.”

 

(d)           The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.

 

(e)           Non-capitalized terms used herein which are defined in the
Utilities Code shall, as the context requires, have the meanings assigned to
such terms in the Utilities Code, but without giving effect to amendments to the
Utilities Code after the date hereof which have a material adverse effect on the
Issuer or the Holders.

 

ARTICLE II
APPOINTMENT AND AUTHORIZATION

 

SECTION 2.01.           Appointment of Servicer; Acceptance of Appointment. The
Issuer hereby appoints the Servicer, and the Servicer, as an independent
contractor, hereby accepts such appointment, to perform the Servicer’s
obligations pursuant to this Agreement on behalf of and for the benefit of the
Issuer or any assignee thereof in accordance with the terms of this Agreement
and applicable law. This appointment and the Servicer’s acceptance thereof may
not be revoked except in accordance with the express terms of this Agreement.

 

SECTION 2.02.           Authorization. With respect to all or any portion of the
Transition Property, the Servicer shall be, and hereby is, authorized and
empowered by the Issuer to (a) execute and deliver, on behalf of itself and/or
the Issuer, as the case may be, any and all instruments, documents or notices,
and (b) on behalf of itself and/or the Issuer, as the case may be, make any
filing and participate in proceedings of any kind with any Governmental
Authority, including with the PUCT. The Issuer shall execute and deliver to the
Servicer such documents as have been prepared by the Servicer for execution by
the Issuer and shall furnish the Servicer with such other documents as may be in
the Issuer’s possession, in each case as the Servicer may determine to be
necessary or appropriate to enable it to carry out its servicing and
administrative duties hereunder. Upon the Servicer’s written request, the Issuer
shall furnish the Servicer with any powers of attorney or other documents
necessary or appropriate to enable the Servicer to carry out its duties
hereunder.

 

SECTION 2.03.           Dominion and Control Over the Transition Property.
Notwithstanding any other provision herein, the Issuer shall have dominion and
control over the Transition Property, and the Servicer, in accordance with the
terms hereof, is acting solely as the servicing agent and custodian for the
Issuer with respect to the Transition Property and the Transition Property
Records. The Servicer shall not take any action that is not authorized by this
Agreement, that would contravene the Utilities Code, the PUCT Regulations or the
Financing Order, that is not consistent with its customary procedures and
practices, or that shall impair the rights of the Issuer in the Transition
Property, in each case unless such action is required by applicable law or court
or regulatory order.

2

--------------------------------------------------------------------------------

ARTICLE III
ROLE OF SERVICER

 

SECTION 3.01.           Duties of Servicer. The Servicer, as agent for the
Issuer, shall have the following duties:

 

(a)           Duties of Servicer Generally. The Servicer’s duties in general
shall include management, servicing and administration of the Transition
Property; obtaining meter reads, calculating usage (including demand and
including any such usage by Customers served by a REP), billing, collections and
posting of all payments in respect of the Transition Property; responding to
inquiries by Customers, REPs, the PUCT, or any other Governmental Authority with
respect to the Transition Property; delivering Bills to Customers or REPs;
investigating and handling delinquencies (and furnishing reports with respect to
such delinquencies to the Issuer), processing and depositing collections and
making periodic remittances; furnishing periodic reports to the Issuer, the
Indenture Trustee and the Rating Agencies; making all filings with the PUCT and
taking such other action as may be necessary to perfect the Issuer’s ownership
interests in and the Indenture Trustee’s first priority Lien on and security
interest in the Transition Property; making all filings and taking such other
action as may be necessary to perfect and maintain the perfection and priority
of the Indenture Trustee’s Lien on and security interest in all System
Restoration Bond Collateral; selling as the agent for the Issuer as its
interests may appear defaulted or written off accounts in accordance with the
Servicer’s usual and customary practices; taking all necessary action in
connection with True-Up Adjustments as set forth herein; and performing such
other duties as may be specified under the Financing Order to be performed by
it. Anything to the contrary notwithstanding, the duties of the Servicer set
forth in this Agreement shall be qualified in their entirety by any PUCT
Regulations, the Financing Order, and the federal securities laws and the rules
and regulations promulgated thereunder, including without limitation, Regulation
AB, as in effect at the time such duties are to be performed. Without limiting
the generality of this Section 3.01(a), in furtherance of the foregoing, the
Servicer hereby agrees that it shall also have, and shall comply with, the
duties and responsibilities relating to data acquisition, usage and bill
calculation, billing, customer service functions, collections, payment
processing and remittance set forth in Annex I hereto, as it may be amended from
time to time. For the avoidance of doubt, the term “usage” when used herein
refers to both kilowatt hour consumption and kilowatt demand.

 

(b)          Reporting Functions.

 

(i)             Monthly Servicer’s Certificate. On or before the twenty-fifth
calendar day of each month (or if such day is not a Servicer Business Day, on
the immediately preceding Servicer Business Day), the Servicer shall prepare and
deliver to the Issuer, the Indenture Trustee and the Rating Agencies a written
report substantially in the form of Exhibit A hereto (a “Monthly Servicer’s
Certificate”) setting forth certain information relating to SRC Payments
received by the Servicer during the Collection Period immediately preceding such
date; provided, however, that for any month in which the Servicer is required to
deliver a Servicer’s Certificate pursuant to Section 4.01(c)(ii), the Servicer
shall prepare and deliver the Monthly Servicer’s Certificate no later than the
date of delivery of such Servicer’s Certificate.

3

--------------------------------------------------------------------------------

(ii)           Notification of Laws and Regulations. The Servicer shall
immediately notify the Issuer, the Indenture Trustee and the Rating Agencies in
writing of any Requirements of Law or PUCT Regulations hereafter promulgated
that have a material adverse effect on the Servicer’s ability to perform its
duties under this Agreement.

 

(iii)          Other Information. Upon the reasonable request of the Issuer, the
Indenture Trustee or any Rating Agency, the Servicer shall provide to the
Issuer, the Indenture Trustee or such Rating Agency, as the case may be, any
public financial information in respect of the Servicer, or any material
information regarding the Transition Property to the extent it is reasonably
available to the Servicer, as may be reasonably necessary and permitted by law
to enable the Issuer, the Indenture Trustee or the Rating Agencies to monitor
the performance by the Servicer hereunder; provided, however, that any such
request by the Indenture Trustee shall not create any obligation for the
Indenture Trustee to monitor the performance of the Servicer. In addition, so
long as any of the System Restoration Bonds are outstanding, the Servicer shall
provide the Issuer and the Indenture Trustee, within a reasonable time after
written request therefor, any information available to the Servicer or
reasonably obtainable by it that is necessary to calculate the System
Restoration Charges applicable to each SRC Customer Class.

 

(iv)          Preparation of Reports. The Servicer shall prepare and deliver
such additional reports as required under this Agreement, including a copy of
each Servicer’s Certificate described in Section 4.01(c)(ii), the annual
Certificate of Compliance described in Section 3.03, and the Annual Accountant’s
Report described in Section 3.04. In addition, the Servicer shall prepare,
procure, deliver and/or file, or cause to be prepared, procured, delivered or
filed, any reports, attestations, exhibits, certificates or other documents
required to be delivered or filed with the SEC (and/or any other Governmental
Authority) by the Issuer or the Depositor under the federal securities or other
applicable laws or in accordance with the Basic Documents, including, but
without limiting the generality of foregoing, filing with the SEC, if applicable
and required by applicable law, a copy or copies of (i) the Monthly Servicer’s
Certificates described in Section 3.01(b)(i) (under Form 10-D or any other
applicable form), (ii) the Servicer’s Certificates described in Section
4.01(c)(ii) (under Form 10-D or any other applicable form), (iii) the annual
statements of compliance, attestation reports and other certificates described
in Section 3.03, and (iv) the Annual Accountant’s Report (and any attestation
required under Regulation AB) described in Section 3.04. In addition, the
appropriate officer or officers of the Servicer shall (in its separate capacity
as Servicer) sign the Depositor’s annual report on Form 10-K (and any other
applicable SEC or other reports, attestations, certifications and other
documents), to the extent that the Servicer’s signature is required by, and
consistent with, the federal securities laws and/or any other applicable law.

4

--------------------------------------------------------------------------------

(c)           Opinions of Counsel. The Servicer shall deliver to the Issuer and
the Indenture Trustee:

 

(i)             promptly after the execution and delivery of this Agreement and
of each amendment hereto, an Opinion of Counsel from external counsel of the
Issuer either (A) to the effect that, in the opinion of such counsel, all
filings, including filings with the PUCT and the Texas Secretary of State and
all filings pursuant to the UCC, that are necessary under the UCC and the
Securitization Law to perfect or maintain, as applicable, the Liens of the
Indenture Trustee in the Transition Property have been authorized, executed and
filed, and reciting the details of such filings or referring to prior Opinions
of Counsel in which such details are given, or (B) to the effect that, in the
opinion of such counsel, no such action shall be necessary to preserve, protect
and perfect such Liens; and

 

(ii)           within ninety (90) days after the beginning of each calendar year
beginning with the first calendar year beginning more than three (3) months
after the date hereof, an Opinion of Counsel from external counsel of the
Issuer, dated as of a date during such ninety (90)-day period, either (A) to the
effect that, in the opinion of such counsel, all filings, including filings with
the PUCT and the Texas Secretary of State and all filings pursuant to the UCC,
have been executed and filed that are necessary under the UCC and the
Securitization Law to maintain the Liens of the Indenture Trustee in the
Transition Property, and reciting the details of such filings or referring to
prior Opinions of Counsel in which such details are given, or (B) to the effect
that, in the opinion of such counsel, no such action shall be necessary to
preserve, protect and perfect such Liens.

 

Each Opinion of Counsel referred to in clause (i) or (ii) above shall specify
any action necessary (as of the date of such opinion) to be taken in the
following year to perfect or maintain, as applicable, such interest or Lien.

 

SECTION 3.02.           Servicing and Maintenance Standards. On behalf of the
Issuer, the Servicer shall (a) manage, service, administer and make collections
in respect of the Transition Property with reasonable care and in material
compliance with applicable Requirements of Law, including all applicable PUCT
Regulations and guidelines, using the same degree of care and diligence that the
Servicer exercises with respect to similar assets for its own account and, if
applicable, for others; (b) follow customary standards, policies and procedures
for the industry in Texas in performing its duties as Servicer; (c) use all
reasonable efforts, consistent with its customary servicing procedures, to
enforce, and maintain rights in respect of, the Transition Property and to bill
and collect the System Restoration Charges; (d) comply with all Requirements of
Law, including all applicable PUCT Regulations and guidelines, applicable to and
binding on it relating to the Transition Property; (e) file all PUCT notices
described in the Securitization Law and file and maintain the effectiveness of
UCC financing statements with respect to the property transferred under the Sale
Agreement, and (f) take such other action on behalf of the Issuer to ensure that
the Lien of the Indenture Trustee on the System Restoration Bond Collateral
remains perfected and of first priority. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of all or any portion of the Transition Property,
which, in the Servicer’s judgment, may include the taking of legal action, at
the Issuer’s expense but subject to the priority of payments set forth in
Section 8.02(e) of the Indenture.

5

--------------------------------------------------------------------------------

SECTION 3.03.           Annual Reports on Compliance with Regulation AB.

 

(a)           The Servicer shall deliver to the Issuer, the Indenture Trustee
and the Rating Agencies, on or before the earlier of (a) March 31 of each year
or (b) with respect to each calendar year during which the Depositor’s annual
report on Form 10-K is required to be filed in accordance with the Exchange Act
and the rules and regulations thereunder, the date on which the annual report on
Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations thereunder, certificates from a Responsible Officer of the
Servicer (i) containing, and certifying as to, the statements of compliance
required by Item 1123 (or any successor or similar items or rule) of Regulation
AB, as then in effect and (ii) containing, and certifying as to, the statements
and assessment of compliance required by Item 1122(a) (or any successor or
similar items or rule) of Regulation AB, as then in effect. These certificates
may be in the form of, or shall include the forms attached hereto as Exhibit C-1
and Exhibit C-2 hereto, with, in the case of Exhibit C-1, such changes as may be
required to conform to the applicable securities law.

 

(b)           The Servicer shall use commercially reasonable efforts to obtain
from each other party participating in the servicing function any additional
certifications as to the statements and assessment required under Item 1122 or
Item 1123 of Regulation AB to the extent required in connection with the filing
of the annual report on Form 10-K; provided, however, that a failure to obtain
such certifications shall not be a breach of the Servicer’s duties hereunder.
The parties acknowledge that the Indenture Trustee’s certifications shall be
limited to the Item 1122 certifications described in Exhibit C of the Indenture.

 

(c)           The initial Servicer, in its capacity as Depositor, shall post on
its website and file with or furnish to the SEC, in periodic reports and other
reports as are required from time to time under Section 13 or Section 15(d) of
the Exchange Act, the information described in Section 3.07(g) of the Indenture
to the extent such information is reasonably available to the Depositor. Except
to the extent permitted by applicable law, the initial Servicer, in its capacity
as Depositor, shall not voluntarily suspend or terminate its filing obligations
as Depositor with the SEC as described in this Section 3.03(c). The covenants of
the initial Servicer, in its capacity as Depositor, pursuant to this Section
3.03(c) shall survive the resignation, removal or termination of the initial
Servicer as Servicer hereunder.

6

--------------------------------------------------------------------------------

SECTION 3.04.           Annual Report by Independent Registered Public
Accountants.

 

(a)           The Servicer, at its own expense in partial consideration of the
Servicing Fee paid to it, shall cause a firm of Independent registered public
accountants (which may provide other services to the Servicer or the Seller) to
prepare annually, and the Servicer shall deliver annually to the Issuer, the
Indenture Trustee and the Rating Agencies on or before the earlier of (a) March
31 of each year, beginning March 31, 2020, or (b) with respect to each calendar
year during which the Depositor’s annual report on Form 10-K is required to be
filed in accordance with the Exchange Act and the rules and regulations
thereunder, the date on which the annual report on Form 10-K is required to be
filed in accordance with the Exchange Act and the rules and regulations
thereunder, a report (the “Annual Accountant’s Report”) regarding the Servicer’s
assessment of compliance with the servicing criteria set forth in Item 1122(d)
of Regulation AB during the immediately preceding twelve (12) months ended
December 31 (or, in the case of the first Annual Accountant’s Report to be
delivered on or before March 31, 2020, the period of time from the date of this
Agreement until December 31, 2019), in accordance with paragraph (b) of Rule
13a-18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such
report shall be signed by an authorized officer of the Servicer and shall at a
minimum address each of the servicing criteria specified in Exhibit C-1. In the
event that the accounting firm providing such report requires the Indenture
Trustee to agree or consent to the procedures performed by such firm, the Issuer
shall direct the Indenture Trustee in writing to so agree; it being understood
and agreed that the Indenture Trustee will deliver such letter of agreement or
consent in conclusive reliance upon the direction of the Issuer, and the
Indenture Trustee will not make any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of the sufficiency,
validity or correctness of such procedures.

 

(b)          The Annual Accountant’s Report shall also indicate that the
accounting firm providing such report is independent of the Servicer in
accordance with the Rules of the Public Company Accounting Oversight Board, and
shall include any attestation report required under Item 1122(b) of Regulation
AB (or any successor or similar items or rule), as then in effect.

 

SECTION 3.05.           Monitoring of Third-Party Collectors. From time to time,
until the Retirement of the System Restoration Bonds, the Servicer shall, in
accordance with the Servicing Standard, take all actions with respect to
Third-Party Collectors required to be taken by the Servicer as set forth, if
applicable, in any agreement with the Servicer, the Financing Order, Tariff,
other tariffs and any other PUCT Regulations in effect from time to time and
implement such additional procedures and policies as are necessary to ensure
that the obligations of all Third-Party Collectors in connection with System
Restoration Charges are properly enforced in accordance with, if applicable, the
terms of any agreement with the Servicer, the Financing Order, Tariff, other
tariffs and any other PUCT Regulations in effect from time to time. Such
procedures and policies shall include the following:

 

(a)           Maintenance of Records and Information. In addition to any actions
required by the Tariff, PUCT Regulations or other applicable law, the Servicer
shall:

 

(i)             maintain adequate records for promptly identifying and
contacting each Third-Party Collector;

 

(ii)            maintain records of end-user Customers which are billed by
Third-Party Collectors to permit prompt transfer of billing responsibilities in
the event of default by such Third-Party Collectors;

7

--------------------------------------------------------------------------------

(iii)           maintain adequate records for enforcing compliance by all
Third-Party Collectors with their obligations with respect to System Restoration
Charges, including compliance with all Remittance Requirements, REP Credit
Requirements and REP Deposit Requirements; and

 

(iv)          provide to each Third-Party Collector such information necessary
for such Third-Party Collector to confirm the Servicer’s calculation of System
Restoration Charges and remittances, including, if applicable, charge-off
amounts.

 

The Servicer shall update the records described above no less frequently than
quarterly.

 

(b)          Credit and Collection Policies. The Servicer shall, to the fullest
extent permitted under the Financing Order, impose such terms with respect to
credit and collection policies applicable to Third-Party Collectors as may be
reasonably necessary to prevent the then-current rating of the System
Restoration Bonds from being downgraded, withdrawn or suspended. The Servicer
shall, in accordance with and to the extent permitted by the Utilities Code,
applicable PUCT Regulations and the terms of the Financing Order, include and
impose the above-described terms in any tariffs filed under the Utilities Code
which would allow REPs or other utilities to issue single bills which include
System Restoration Charges to AEP Texas’ Customers. The Servicer shall
periodically review the need for modified or additional terms based upon, among
other things, (i) the relative amount of SRC Payments received through REPs
relative to the Periodic Billing Requirement, (ii) the historical payment and
default experience of each REP and (iii) such other credit and collection
policies to which the REPs are subject, and if permitted by applicable law, will
set out any such modified or additional terms in a supplemental tariff filed
with the PUCT.

 

(c)           Monitoring of Performance and Payment by REPs. In addition to any
actions required by the Tariff, PUCT Regulations or other applicable law, the
Servicer shall undertake to do the following:

 

(i)             The Servicer shall require each REP to pay all System
Restoration Charges (less any applicable charge-off allowances) billed to such
REP in accordance with the provisions of the Tariff, other tariffs and PUCT
Regulations (whether or not disputed). The Servicer shall monitor compliance by
each REP with all Remittance Requirements, REP Credit Requirements and REP
Deposit Requirements and take prompt action to enforce such requirements.

 

(ii)           Where a REP is responsible for billing the Customers, the
Servicer shall, consistent with its customary billing practices, bill each
Applicable REP no less frequently than the billing cycle otherwise applicable to
such Customers.

 

(iii)           The Servicer shall work with REPs to resolve any disputes using
the dispute resolution procedures established in the Tariff and any PUCT
Regulations, in accordance with the Servicing Standard.

8

--------------------------------------------------------------------------------

(d)          Enforcement of REP Obligations. The Servicer shall, in accordance
with the terms of the Tariff, ensure that each REP remits all SRC Payments which
it is obligated to remit to the Servicer. In the event of any default by any
REP, the Servicer shall enforce all rights set forth in and take all other steps
permitted by, if applicable, the Financing Order, Tariff, other tariffs and any
other PUCT Regulations as it determines, in accordance with the Servicing
Standard, are reasonably necessary to ensure the prompt payment of SRC Payments
by such REP and to preserve the rights of the Holders with respect thereto,
including, where appropriate, terminating the right of any REP to bill and
collect System Restoration Charges or petitioning the PUCT to impose such other
remedies or penalties as may be available under the circumstances. Any agreement
entered into between the Servicer and a defaulted REP will be limited to the
terms of this Agreement and will satisfy the Rating Agency Condition. In the
event the Servicer has actual knowledge that a REP is in default, including due
to the downgrade by the Rating Agencies of any party providing credit support
for such REP, the Servicer shall promptly notify a Responsible Officer of the
Indenture Trustee in writing of the same and, shall, if applicable, instruct the
Indenture Trustee either to:

 

(i)             withdraw from such REP’s REP Deposit Account and deposit into
the Collection Account the lesser of (x) the amount of cash on deposit in such
REP Deposit Account and allocable to the Transition Property at such time and
(y) the amount of any System Restoration Charges then due and payable by such
REP; or

 

(ii)           make demand under any letter of credit, guarantee or other credit
support up to the lesser of (x) the amount of such letter of credit, guarantee
or other credit support and (y) the amount of any System Restoration Charges
then due and payable by such REP, and forward the amounts received, if any, as a
result of such demand to the Collection Account.

 

The Indenture Trustee shall, within two (2) Business Days of receipt of such
written notice, withdraw such funds from the REP Deposit Account or make demand
under such credit support, as applicable, and deposit such funds withdrawn or
received, as applicable, into the Collection Account.

 

(e)           Maintenance of REP Deposit Accounts. The Servicer shall cause the
entity acting as Indenture Trustee to maintain one or more REP Deposit Accounts
as described in Section 8.02(g) of the Indenture. The Servicer shall provide
written direction to the Indenture Trustee regarding the allocation and release
of funds on deposit in the REP Deposit Accounts, as permitted or required by the
Indenture, this Agreement, the Intercreditor Agreement, or the Financing Order,
Tariff or PUCT Regulations. The Indenture Trustee shall be entitled to
conclusively rely on any such written directions from the Servicer, and the
Indenture Trustee shall have no duty to monitor the adequacy of amounts on
deposit in any REP Deposit Account.

 

(f)           Affiliated Third-Party Collectors. In performing its obligations
under this Section 3.05, the Servicer shall deal with any Third-Party Collectors
which are Affiliates of the Servicer on terms which are no more favorable in the
aggregate to such affiliated Third-Party Collector than those used by the
Servicer in its dealings with Third-Party Collectors that are not affiliates of
the Servicer.

9

--------------------------------------------------------------------------------

ARTICLE IV
SERVICES RELATED TO TRUE-UP ADJUSTMENTS

 

SECTION 4.01.           True-Up Adjustments. From time to time, until the
Retirement of the System Restoration Bonds, the Servicer shall identify the need
for Annual True-Up Adjustments, Mandatory Interim True-Up Adjustments, Optional
Interim True-Up Adjustments and Non-Standard True-Up Adjustments and shall take
all reasonable action to obtain and implement such True-Up Adjustments, all in
accordance with the following:

 

(a)           Expected Amortization Schedule. The Expected Amortization Schedule
for the System Restoration Bonds is attached hereto as Schedule 4.01(a). If the
Expected Amortization Schedule is revised, the Servicer shall send a copy of
such revised Expected Amortization Schedule to the Issuer, the Indenture Trustee
and the Rating Agencies promptly thereafter.

 

(b)          True-Up Adjustments.

 

(i)             Annual True-Up Adjustments and Filings. Each year no later than
fifteen (15) days prior to the first billing cycle of September the Servicer
shall: (A) update the data and assumptions underlying the calculation of the
System Restoration Charges, including projected electricity usage during the
next Calculation Period for each SRC Customer Class and including interest and
estimated expenses and fees of the Issuer to be paid during such period, the
Weighted Average Days Outstanding and write-offs; (B) determine the Periodic
Payment Requirements and Periodic Billing Requirement for the next Calculation
Period based on such updated data and assumptions; (C) determine the System
Restoration Charges to be allocated to each SRC Customer Class during the next
Calculation Period based on such Periodic Billing Requirement and the terms of
the Financing Order, the Tariff and any other tariffs filed pursuant thereto and
in doing so the Servicer shall use the method of allocating System Restoration
Charges then in effect, including as applicable, the result of the
implementation of the most recent Non-Standard True-Up Adjustment; (D) make all
required notice and other filings with the PUCT to reflect the revised System
Restoration Charges, including any Amendatory Tariff, and (E) take all
reasonable actions and make all reasonable efforts to effect such Annual True-Up
Adjustment and to enforce the provisions of the Securitization Law and the
Financing Order; provided, however, that if the Servicer determines that the
forecasted billing units for one or more of the SRC Customer Classes for an
upcoming period decreases by more than 10% compared to the billing units for the
threshold period set forth in the Financing Order, the Servicer shall implement
a Non-Standard True-Up Adjustment and, if such Non-Standard True-Up Adjustment
shall be made in the time period provided for Annual True-Up Adjustments
pursuant to this Section 4.01(b)(i), such Non-Standard True-Up Adjustment shall
also qualify as an Annual True-Up Adjustment for purposes of this Agreement. The
Servicer shall implement the revised System Restoration Charges, if any,
resulting from such Annual True-Up Adjustment as of the Annual True-Up
Adjustment Date.


10

--------------------------------------------------------------------------------

(ii)           Non-Standard True-Up Adjustments and Filings. In the event that
the Servicer determines that a Non-Standard True-Up Adjustment is required, the
Servicer shall, no later than ninety (90) days prior to the first billing cycle
of September of each year, (A) recalculate the System Restoration Charges to
reallocate the System Restoration Charges among SRC Customer Classes in
accordance with the procedures for Non-Standard True-Up Adjustments set forth in
the Financing Order and Tariff; (B) make all required notice and other filings
with the PUCT to reflect the revised System Restoration Charges, including any
Amendatory Tariff; and (C) take all reasonable actions and make all reasonable
efforts to effect such Non-Standard True-Up Adjustment and to enforce the
provisions of the Securitization Law and the Financing Order. The Servicer shall
implement the revised System Restoration Charges, if any, resulting from such
Non-Standard True-Up Adjustment on the Non-Standard True-Up Adjustment Date. For
the avoidance of doubt, no Annual True-Up Adjustment or Interim True-Up
Adjustment shall be considered a Non-Standard True-Up Adjustment solely because
System Restoration Charges are allocated under such Annual True-Up Adjustment or
Interim True-Up Adjustment in the same manner as in a preceding Non-Standard
True-Up Adjustment.

 

(iii)           Mandatory Interim True-Up Adjustments and Filings. Within the
30-day period ending on March 1 of each year, commencing March 1, 2020 and, if
there are any System Restoration Bonds Outstanding following the last Scheduled
Final Payment Date, within 30 days of the dates which are three months, six
months, nine months and one year after the last Scheduled Final Payment Date
(but in no event later than November 1, 2029), the Servicer shall (A) update the
data and assumptions underlying the calculation of the System Restoration
Charges, including projected electricity usage during the next Calculation
Period for each SRC Customer Class and including interest and estimated expenses
and fees of the Issuer to be paid during such period, the rate of delinquencies
and write-offs; (B) determine the Periodic Payment Requirement and Periodic
Billing Requirement for the next Calculation Period based on such updated data
and assumptions; and (C) based upon such updated data and requirements, forecast
whether SRC Collections together with available fund balances in the Excess
Funds Subaccount, will be sufficient, (i) to make on a timely basis all
scheduled payments of interest, principal and other amounts payable in respect
of each Outstanding Tranche of System Restoration Bonds during such Calculation
Period and (ii) to maintain the Capital Subaccount at the Required Capital
Level. If the Servicer determines that SRC Collections will not be sufficient
for such purposes, the Servicer shall, no later than fifteen (15) days prior to
the end of each such thirty (30) day period (1) determine the System Restoration
Charges to be allocated to each SRC Customer Class during the next Calculation
Period based on such Periodic Billing Requirement and the terms of the Financing
Order and the Tariff, and in doing so the Servicer shall use the method of
allocating System Restoration Charges then in effect, including as applicable,
the result of the implementation of the most recent Non-Standard True-Up
Adjustment; (2) make all required notice and other filings with the PUCT to
reflect the revised System Restoration Charges, including any Amendatory Tariff;
and (3) take all reasonable actions and make all reasonable efforts to effect
such Interim True-Up Adjustment and to enforce the provisions of the
Securitization Law and the Financing Order.


11

--------------------------------------------------------------------------------

(iv)          Optional Interim True-Up Adjustments and Filings. In addition to
the True-Up Adjustments described above in Sections 4.01(b)(i), (ii) and (iii),
the Servicer may implement an additional True-Up Adjustment (in the same manner
as provided for the Mandatory Interim True-Up Adjustments) at any time (a) if
the Servicer forecasts that SRC Collections during the current Calculation
Period will be insufficient to make all scheduled payments of principal,
interest, and other amounts in respect of the System Restoration Bonds on a
timely basis during such Calculation Period; (b) to replenish any draws upon the
Capital Subaccount.; and/or (c) generally to correct any under-collection or
over-collection in order to assure timely payment of System Restoration Bonds.

 

(c)          Reports.

 

(i)             Notification of Amendatory Tariff Filings and True-Up
Adjustments. Whenever the Servicer files an Amendatory Tariff with the PUCT or
implements revised System Restoration Charges with notice to the PUCT without
filing an Amendatory Tariff if permitted by the Financing Order, the Servicer
shall send a copy of such filing or notice (together with a copy of all notices
and documents which, in the Servicer’s reasonable judgment, are material to the
adjustments effected by such Amendatory Tariff or notice) to the Issuer, the
Indenture Trustee and the Rating Agencies concurrently therewith. If, for any
reason any revised System Restoration Charges are not implemented and effective
on the applicable date set forth herein, the Servicer shall notify the Issuer,
the Indenture Trustee and each Rating Agency by the end of the second Servicer
Business Day after such applicable date.

 

(ii)           Servicer’s Certificate. Not later than five (5) Servicer Business
Days prior to each Payment Date or Special Payment Date, the Servicer shall
deliver a written report substantially in the form of Exhibit B hereto (the
“Servicer’s Certificate”) to the Issuer, the Indenture Trustee and the Rating
Agencies which shall include all of the following information (to the extent
applicable and including any other information so specified in the Series
Supplement) as to the System Restoration Bonds with respect to such Payment Date
or Special Payment Date or the period since the previous Payment Date, as
applicable:

 

(a) the amount of the payment to Holder allocable to principal, if any;

12

--------------------------------------------------------------------------------

(b) the amount of the payment to Holders allocable to interest;

 

(c) the aggregate Outstanding Amount of the System Restoration Bonds, before and
after giving effect to any payments allocated to principal reported under clause
(a) above;

 

(d) the difference, if any, between the amount specified in clause (c) above and
the Outstanding Amount specified in the Expected Amortization Schedule;

 

(e) any other transfers and payments to be made on such Payment Date or Special
Payment Date, including amounts paid to the Indenture Trustee and to the
Servicer; and

 

(f) the amounts on deposit in the Capital Subaccount and the Excess Funds
Subaccount, after giving effect to the foregoing payments.

 

(iii)           Reports to Customers.

 

(A)          After each revised System Restoration Charge has gone into effect
pursuant to a True-Up Adjustment, the Servicer shall, to the extent and in the
manner and time frame required by applicable PUCT Regulations, if any, cause to
be prepared and delivered to Customers any required notices announcing such
revised System Restoration Charges.

 

(B)           The Servicer shall comply with the requirements of the Financing
Order and Tariff with respect to the identification of System Restoration
Charges on Bills. In addition, at least once each year, the Servicer shall (to
the extent that it does not separately identify the System Restoration Charges
as being owned by the Issuer in the Bills regularly sent to Customers or REPs)
cause to be prepared and delivered to such Customers and REPs a notice stating,
in effect, that the Transition Property and the System Restoration Charges are
owned by the Issuer and not the Seller. Unless prohibited by applicable PUCT
Regulations, the Servicer shall use reasonable efforts to cause each Applicable
REP, at least once each year, to include similar notices in the bills sent by
such Applicable REP to Customers indicating additionally that the System
Restoration Charges are not owned by such Applicable REP (to the extent that
such Applicable REP does not include such information in the Bills regularly
sent to Customers) or the Seller. Such notice shall be included either as an
insert to or in the text of the Bills delivered to such Customers or shall be
delivered to Customers by electronic means or such other means as the Servicer
or the Applicable REP may from time to time use to communicate with its
respective Customers.

 

(C)           Except to the extent that applicable PUCT Regulations make the
Applicable REP responsible for such costs, or the Applicable REP has otherwise
agreed to pay such costs, the Servicer shall pay from its own funds all costs of
preparation and delivery incurred in connection with clauses (A) and (B) above,
including printing and postage costs as the same may increase or decrease from
time to time.

13

--------------------------------------------------------------------------------

(iv)          REP Reports. The Servicer shall provide to the Rating Agencies,
upon request, any publicly available reports filed by the Servicer with the PUCT
(or otherwise made publicly available by the Servicer) relating to REPs and any
other non-confidential and non-proprietary information relating to REPs
reasonably requested by the Rating Agencies to the extent such information is
reasonably available to the Servicer.

 

SECTION 4.02.           Limitation of Liability. (a) The Issuer and the Servicer
expressly agree and acknowledge that:

 

(i)            In connection with any True-Up Adjustment, the Servicer is acting
solely in its capacity as the servicing agent hereunder.

 

(ii)           Neither the Servicer nor the Issuer nor the Indenture Trustee is
responsible in any manner for, and shall have no liability whatsoever as a
result of, any action, decision, ruling or other determination made or not made,
or any delay (other than any delay resulting from the Servicer’s failure to make
any filings required by Section 4.01 in a timely and correct manner or any
breach by the Servicer of its duties under this Agreement that adversely affects
the Transition Property or the True-Up Adjustments), by the PUCT in any way
related to the Transition Property or in connection with any True-Up Adjustment,
the subject of any filings under Section 4.01, any proposed True-Up Adjustment,
or the approval of any revised System Restoration Charges and the scheduled
adjustments thereto.

 

(iii)          Except to the extent that the Servicer is liable under Section
6.02, the Servicer shall have no liability whatsoever relating to the
calculation of any revised System Restoration Charges and the scheduled
adjustments thereto, including as a result of any inaccuracy of any of the
assumptions made in such calculation regarding expected energy usage volume and
the Weighted Average Days Outstanding, write-offs and estimated expenses and
fees of the Issuer, so long as the Servicer has acted in good faith and has not
acted in a negligent manner in connection therewith, nor shall the Servicer have
any liability whatsoever as a result of any Person, including the Holders, not
receiving any payment, amount or return anticipated or expected or in respect of
any System Restoration Bond generally.

 

(b)          Notwithstanding the foregoing, this Section 4.02 shall not relieve
the Servicer of liability for any misrepresentation by the Servicer under
Section 6.01 or for any breach by the Servicer of its other obligations under
this Agreement.

14

--------------------------------------------------------------------------------

ARTICLE V
THE TRANSITION PROPERTY

 

SECTION 5.01.           Custody of Transition Property Records. To assure
uniform quality in servicing the Transition Property and to reduce
administrative costs, the Issuer hereby revocably appoints the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer as
custodian of any and all documents and records that the Servicer shall keep on
file, in accordance with its customary procedures, relating to the Transition
Property, including copies of the Financing Order, Issuance Advice Letter,
Tariff and Amendatory Tariffs relating thereto and all documents filed with the
PUCT in connection with any True-Up Adjustment and computational records
relating thereto (collectively, the “Transition Property Records”), which are
hereby constructively delivered to the Indenture Trustee, as pledgee of the
Issuer with respect to all Transition Property.

 

SECTION 5.02.           Duties of Servicer as Custodian.

 

(a)          Safekeeping. The Servicer shall hold the Transition Property
Records on behalf of the Issuer and maintain such accurate and complete
accounts, records and computer systems pertaining to the Transition Property
Records as shall enable the Issuer and the Indenture Trustee, as applicable, to
comply with this Agreement, the Sale Agreement and the Indenture. In performing
its duties as custodian, the Servicer shall act with reasonable care, using that
degree of care and diligence that the Servicer exercises with respect to
comparable assets that the Servicer services for itself or, if applicable, for
others. The Servicer shall promptly report to the Issuer, the Indenture Trustee
and the Rating Agencies any failure on its part to hold the Transition Property
Records and maintain its accounts, records and computer systems as herein
provided and promptly take appropriate action to remedy any such failure.
Nothing herein shall be deemed to require an initial review or any periodic
review by the Issuer or the Indenture Trustee of the Transition Property
Records. The Servicer’s duties to hold the Transition Property Records set forth
in this Section 5.02, to the extent the Transition Property Records have not
been previously transferred to a successor Servicer pursuant to Article VII,
shall terminate one year and one day after the earlier of the date on which (i)
the Servicer is succeeded by a successor Servicer in accordance with Article VII
and (ii) no System Restoration Bonds are Outstanding.

 

(b)          Maintenance of and Access to Records. The Servicer shall maintain
the Transition Property Records at 212 East 6th Street, Tulsa, Oklahoma 74119 or
at such other office as shall be specified to the Issuer and the Indenture
Trustee by written notice at least thirty (30) days prior to any change in
location. The Servicer shall make available for inspection, audit and copying to
the Issuer and the Indenture Trustee or their respective duly authorized
representatives, attorneys or auditors the Transition Property Records at such
times during normal business hours as the Issuer or the Indenture Trustee shall
reasonably request and which do not unreasonably interfere with the Servicer’s
normal operations. Nothing in this Section 5.02(b) shall affect the obligation
of the Servicer to observe any applicable law (including any PUCT Regulation)
prohibiting disclosure of information regarding the Customers, and the failure
of the Servicer to provide access to such information as a result of such
obligation shall not constitute a breach of this Section 5.02(b).

15

--------------------------------------------------------------------------------

(c)           Release of Documents. Upon instruction from the Indenture Trustee
in accordance with the Indenture, the Servicer shall release any Transition
Property Records to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon as practicable. Nothing in this Section
5.02(c) shall affect the obligation of the Servicer to observe any applicable
law (including any PUCT Regulation) prohibiting disclosure of information
regarding the Customers, and the failure of the Servicer to provide access to
such information as a result of such obligation shall not constitute a breach of
this Section 5.02(c).

 

(d)           Defending Transition Property Against Claims. The Servicer shall
institute any action or proceeding necessary to compel performance by each REP
(at the earliest possible time) and each party to the Intercreditor Agreement of
any of their respective obligations or duties under the Securitization Law, the
Financing Order or the Intercreditor Agreement with respect to the Transition
Property, and the Servicer agrees to take such legal or administrative actions,
including without limitation defending against or instituting and pursuing legal
actions and appearing or testifying at hearings or similar proceedings, as may
be reasonably necessary to block or overturn any attempts to cause a repeal of,
modification of or supplement to the Securitization Law or the Financing Order.
The costs of any action described in this Section 5.02(d) shall be payable from
SRC Collections as an Operating Expense (and shall not be deemed to constitute a
portion of the Servicing Fee) in accordance with the Indenture. The Servicer’s
obligations pursuant to this Section 5.02(d) shall survive and continue
notwithstanding that payment of such Operating Expense may be delayed pursuant
to the terms of the Indenture (it being understood that the Servicer may be
required initially to advance its own funds to satisfy its obligations
hereunder).

 

(e)           Additional Litigation to Defend Transition Property. In addition
to the above, the Servicer shall, at its own expense, institute any action or
proceeding necessary to compel performance by the PUCT or the State of Texas of
any of their respective obligations or duties under the Securitization Law or
the Financing Order with respect to the Transition Property, and to compel
performance by REPs with any of their respective obligations or duties under the
Tariff or any agreement with the Servicer entered into pursuant to the Tariff.
In any proceedings related to the exercise of the power of eminent domain by any
municipality to acquire a portion of AEP Texas’ electric distribution
facilities, the Servicer shall assert that the court ordering such condemnation
must treat such municipality as a successor to AEP Texas under the
Securitization Law and Financing Order.

 

SECTION 5.03.           Custodian’s Indemnification. The Servicer as custodian
shall indemnify the Issuer, any Independent Manager and the Indenture Trustee
(for itself and for the benefit of the Holders) and each of their respective
officers, directors, employees and agents for, and defend and hold harmless each
such Person from and against, any and all liabilities, obligations, losses,
damages, payments and claims, and reasonable costs or expenses, of any kind
whatsoever (collectively, “Indemnified Losses”) that may be imposed on, incurred
by or asserted against each such Person as the result of any negligent act or
omission in any way relating to the maintenance and custody by the Servicer, as
custodian, of the Transition Property Records; provided, however, that the
Servicer shall not be liable for any portion of any such amount resulting from
the willful misconduct, bad faith or negligence of the Issuer, any Independent
Manager or the Indenture Trustee, as the case may be.

16

--------------------------------------------------------------------------------

Indemnification under this Section 5.03 shall survive resignation or removal of
the Indenture Trustee or any Independent Manager and shall include reasonable
out-of-pocket fees and expenses of investigation and litigation (including
reasonable attorney’s fees and expenses and reasonable fees, out-of-pocket
expenses and costs incurred in connection with any action, claim or suit brought
to enforce the Indenture Trustee’s right to indemnification).

 

SECTION 5.04.           Effective Period and Termination. The Servicer’s
appointment as custodian shall become effective as of the Closing Date and shall
continue in full force and effect until terminated pursuant to this Section
5.04. If the Servicer shall resign as Servicer in accordance with the provisions
of this Agreement or if all of the rights and obligations of the Servicer shall
have been terminated under Section 7.01, the appointment of the Servicer as
custodian shall be terminated effective as of the date on which the termination
or resignation of the Servicer is effective. Additionally, if not sooner
terminated as provided above, the Servicer’s obligations as custodian shall
terminate one year and one day after the date on which no System Restoration
Bonds are Outstanding.

 

ARTICLE VI
THE SERVICER

 

SECTION 6.01.           Representations and Warranties of Servicer. The Servicer
makes the following representations and warranties, as of the Closing Date, and
as of such other dates as expressly provided in this Section 6.01, on which the
Issuer and the Indenture Trustee are deemed to have relied in entering into this
Agreement relating to the servicing of the Transition Property. The
representations and warranties shall survive the execution and delivery of this
Agreement, the sale of any Transition Property and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

 

(a)           Organization and Good Standing. The Servicer is duly organized and
validly existing and is in good standing under the laws of the State of Texas,
with the requisite corporate or other power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted and to execute, deliver and carry out the terms
of this Agreement and the Intercreditor Agreement, and had at all relevant
times, and has, the requisite power, authority and legal right to service the
Transition Property and to hold the Transition Property Records as custodian.

 

(b)           Due Qualification. The Servicer is duly qualified to do business
and is in good standing, and has obtained all necessary licenses and approvals,
in all jurisdictions in which the ownership or lease of property or the conduct
of its business (including the servicing of the Transition Property as required
by this Agreement and the Intercreditor Agreement) shall require such
qualifications, licenses or approvals (except where the failure to so qualify
would not be reasonably likely to have a material adverse effect on the
Servicer’s business, operations, assets, revenues or properties or to its
servicing of the Transition Property).

 

(c)           Power and Authority. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action on the part of
the Servicer under its organizational or governing documents and laws.

17

--------------------------------------------------------------------------------

(d)           Binding Obligation. Each of this Agreement and the Intercreditor
Agreement constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, subject to
applicable insolvency, reorganization, moratorium, fraudulent transfer and other
laws relating to or affecting creditors’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law.

 

(e)           No Violation. The consummation of the transactions contemplated by
this Agreement and the Intercreditor Agreement (to the extent applicable to the
Servicer’s responsibilities thereunder) and the fulfillment of the terms of each
will not conflict with, result in any breach of any of the terms and provisions
of, nor constitute (with or without notice or lapse of time) a default under,
the organizational documents of the Servicer, or any indenture or other
agreement or instrument to which the Servicer is a party or by which it or any
of its property is bound; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than any Lien that may be granted under the
Basic Documents or any Lien created pursuant to Section 39.309 of the
Securitization Law); nor violate any existing law or any existing order, rule or
regulation applicable to the Servicer of any Governmental Authority having
jurisdiction over the Servicer or its properties.

 

(f)           No Proceedings. There are no proceedings pending and, to the
Servicer’s knowledge, there are no proceedings threatened and, to the Servicer’s
knowledge, there are no investigations pending or threatened, before any
Governmental Authority having jurisdiction over the Servicer or its properties
involving or relating to the Servicer or the Issuer or, to the Servicer’s
knowledge, any other Person: (i) asserting the invalidity of this Agreement or
any of the other Basic Documents, (ii) seeking to prevent the issuance of the
System Restoration Bonds or the consummation of any of the transactions
contemplated by this Agreement or any of the other Basic Documents, (iii)
seeking any determination or ruling that could reasonably be expected to
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, any of
the other Basic Documents or the System Restoration Bonds or (iv) seeking to
adversely affect the federal income tax or state income or franchise tax
classification of the System Restoration Bonds as debt.

 

(g)           Approvals. No governmental approval, authorization, consent, order
or other action of, or filing with, any Governmental Authority is required in
connection with the execution and delivery by the Servicer of this Agreement or
the Intercreditor Agreement, the performance by the Servicer of the transactions
contemplated hereby or thereby or the fulfillment by the Servicer of the terms
of each, except those that have been obtained or made, those that the Servicer
is required to make in the future pursuant to Article IV and those that the
Servicer may need to file in the future to continue the effectiveness of any
financing statement filed under the UCC.

 

(h)           Reports and Certificates. Each report and certificate delivered in
connection with the Issuance Advice Letter or delivered in connection with any
filing made to the PUCT by the Issuer with respect to the System Restoration
Charges or True-Up Adjustments will constitute a representation and warranty by
the Servicer that each such report or certificate, as the case may be, is true
and correct in all material respects; provided, however, that to the extent any
such report or certificate is based in part upon or contains assumptions,
forecasts or other predictions of future events, the representation and warranty
of the Servicer with respect thereto will be limited to the representation and
warranty that such assumptions, forecasts or other predictions of future events
are reasonable based upon historical performance (and facts known to the
Servicer on the date such report or certificate is delivered).

18

--------------------------------------------------------------------------------

SECTION 6.02.           Indemnities of Servicer; Release of Claims. (a) The
Servicer shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Servicer under this Agreement.

 

(b)           The Servicer shall indemnify the Issuer, the Indenture Trustee
(for itself and for the benefit of the Holders) and any Independent Manager, and
each of their respective trustees, officers, directors, employees and agents
(each, an “Indemnified Person”) for, and defend and hold harmless each such
Person from and against, any and all Indemnified Losses imposed on, incurred by
or asserted against any such Person as a result of (i) the Servicer’s willful
misconduct, bad faith or negligence in the performance of its duties or
observance of its covenants under this Agreement or its reckless disregard of
its obligations and duties under this Agreement or the Intercreditor Agreement,
(ii) the Servicer’s breach of any of its representations and warranties
contained in this Agreement or the Intercreditor Agreement, (iii) any litigation
or related expenses relating to the Servicer’s status or obligations as Servicer
(other than any proceeding the Servicer is required to institute under the
Servicing Agreement) or (iv) any finding that interest payable to a REP with
respect to disputed funds must be paid by the Issuer or from the Transition
Property, except to the extent of Indemnified Losses either resulting from the
willful misconduct, bad faith or gross negligence of such Person seeking
indemnification hereunder or resulting from a breach of a representation or
warranty made by such Person seeking indemnification hereunder in any of the
Basic Documents that gives rise to the Servicer’s breach.

 

(c)           For purposes of Section 6.02(b), in the event of the termination
of the rights and obligations of AEP Texas (or any successor thereto pursuant to
Section 6.03) as Servicer pursuant to Section 7.01, or a resignation by such
Servicer pursuant to this Agreement, such Servicer shall be deemed to be the
Servicer pending appointment of a successor Servicer pursuant to Section 7.02.

 

(d)           Indemnification under this Section 6.02 shall survive any repeal
of, modification of, or supplement to, or judicial invalidation of, the
Securitization Law or the Financing Order and shall survive the resignation or
removal of the Indenture Trustee or any Independent Manager or the termination
of this Agreement and shall include reasonable out-of-pocket fees and expenses
of investigation and litigation (including reasonable attorney’s fees and
expenses and the reasonable fees, out-of-pocket expenses and costs incurred in
connection with any action, claim or suit brought to enforce the Indenture
Trustee’s right to indemnification).

19

--------------------------------------------------------------------------------

(e)           Except to the extent expressly provided in this Agreement or the
other Basic Documents (including the Servicer’s claims with respect to the
Servicing Fee, reimbursement for any Excess Remittance, reimbursement for costs
incurred pursuant to Section 5.02(d) and the payment of the purchase price of
Transition Property), the Servicer hereby releases and discharges the Issuer,
any Independent Manager and the Indenture Trustee, and each of their respective
officers, directors and agents (collectively, the “Released Parties”) from any
and all actions, claims and demands whatsoever, whenever arising, which the
Servicer, in its capacity as Servicer or otherwise, shall or may have against
any such Person relating to the Transition Property or the Servicer’s activities
with respect thereto other than any actions, claims and demands arising out of
the willful misconduct, bad faith or gross negligence of the Released Parties.

 

(f)           Promptly after receipt by an Indemnified Person of notice (or, in
the case of the Indenture Trustee, receipt of notice by a Responsible Officer
only) of the commencement of any action, proceeding or investigation, such
Indemnified Person shall, if a claim in respect thereof is to be made against
the Servicer under this Section 6.02, notify the Servicer in writing of the
commencement thereof. Failure by an Indemnified Person to so notify the Servicer
shall relieve the Servicer from the obligation to indemnify and hold harmless
such Indemnified Person under this Section 6.02 only to the extent that the
Servicer suffers actual prejudice as a result of such failure. With respect to
any action, proceeding or investigation brought by a third party for which
indemnification may be sought under this Section 6.02, the Servicer shall be
entitled to conduct and control, at its expense and with counsel of its choosing
that is reasonably satisfactory to such Indemnified Person, the defense of any
such action, proceeding or investigation (in which case the Servicer shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the Indemnified Person except as set forth below); provided that the
Indemnified Person shall have the right to participate in such action,
proceeding or investigation through counsel chosen by it and at its own expense.
Notwithstanding the Servicer’s election to assume the defense of any action,
proceeding or investigation, the Indemnified Person shall have the right to
employ separate counsel (including local counsel), and the Servicer shall bear
the reasonable fees, costs and expenses of such separate counsel if (i) the
defendants in any such action include both the Indemnified Person and the
Servicer and the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Servicer, (ii) the Servicer shall not have employed
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person within a reasonable time after notice of the institution of
such action or (iii) the Servicer shall authorize the Indemnified Person to
employ separate counsel at the expense of the Servicer or (iv) in the case of
the Indenture Trustee, such action exposes the Indenture Trustee to a material
risk of criminal liability or forfeiture or a Servicer Default has occurred and
is continuing. Notwithstanding the foregoing, the Servicer shall not be
obligated to pay for the fees, costs and expenses of more than one separate
counsel for the Indemnified Persons other than one local counsel, if
appropriate.

 

(g)          The Servicer shall indemnify the PUCT (for the benefit of
Customers) for, and defend and hold harmless against, any and all Indemnified
Losses that may be imposed upon, incurred by or asserted against the PUCT,
including any increase in the Servicing Fee that becomes payable pursuant to
Section 6.06, as a result of a Servicer Default resulting from the Servicer’s
willful misconduct, bad faith or negligence in performance of its duties or
observance of its covenants under this Agreement. The indemnification obligation
set forth in this paragraph may be enforced by the PUCT but is not enforceable
by any REP or any Customer. Any indemnity payments made to the PUCT under this
paragraph for the benefit of Customers shall be remitted to the Indenture
Trustee promptly for deposit into the Collection Account.

20

--------------------------------------------------------------------------------

SECTION 6.03.           Binding Effect of Servicing Obligations. The obligations
to continue to provide service and to collect and account for System Restoration
Charges will be binding upon the Servicer and any other entity that provides
transmission and distribution services or direct wire services to a Person that
was a retail customer of AEP Texas located within the Texas AEP Central Division
as of the date the Financing Order or that became a retail customer for electric
services within such area after such date and is still located within such area,
and to the successor of any such other entity. Any Person (a) into which the
Servicer may be merged, converted or consolidated and which is a Permitted
Successor, (b) that may result from any merger, conversion or consolidation to
which the Servicer shall be a party and which is a Permitted Successor, (c) that
may succeed to the properties and assets of the Servicer substantially as a
whole and which is a Permitted Successor, (d) which results from the division of
the Servicer into two or more Persons and which is a Permitted Successor, or (e)
which otherwise is a Permitted Successor, which Person in any of the foregoing
cases executes an agreement of assumption to perform all of the obligations of
the Servicer hereunder, shall be the successor to the Servicer under this
Agreement without further act on the part of any of the parties to this
Agreement; provided, however, that (i) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 6.01 shall
have been breached and no Servicer Default and no event which, after notice or
lapse of time, or both, would become a Servicer Default shall have occurred and
be continuing, (ii) the Servicer shall have delivered to the Issuer and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel from
external counsel stating that such consolidation, conversion, merger, division
or succession and such agreement of assumption complies with this Section 6.03
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, (iii) the Servicer shall
have delivered to the Issuer, the Indenture Trustee and the Rating Agencies an
Opinion of Counsel from external counsel of the Servicer either (A) stating
that, in the opinion of such counsel, all filings to be made by the Servicer,
including filings with the PUCT pursuant to the Securitization Law and the UCC,
have been executed and filed and are in full force and effect that are necessary
to fully preserve, perfect and maintain the priority of the interests of the
Issuer and the Liens of the Indenture Trustee in the Transition Property and
reciting the details of such filings or (B) stating that, in the opinion of such
counsel, no such action shall be necessary to maintain such interests, (iv) the
Servicer shall have delivered to the Issuer, the Indenture Trustee, the Rating
Agencies and the PUCT an Opinion of Counsel from independent tax counsel stating
that, for federal income tax purposes, such consolidation, conversion, merger,
division or succession and such agreement of assumption will not result in a
material federal income tax consequence to the Issuer or the Holders of System
Restoration Bonds and (v) the Servicer shall have given the Rating Agencies
prior written notice of such transaction. When any Person (or more than one
Person) acquires the properties and assets of the Servicer substantially as a
whole or otherwise becomes the successor, by merger, conversion, consolidation,
sale, transfer, lease or otherwise, to all or substantially all the electric
transmission and distribution business of the Servicer (or, if transmission and
distribution are not provided by a single entity, provides wire service directly
to customers taking services at facilities, premises or loads located in Texas
AEP Central Division as of the date of the Financing Order in accordance with
the terms of this Section 6.03, then upon satisfaction of all of the other
conditions of this Section 6.03, the preceding Servicer shall automatically and
without further notice be released from all its obligations hereunder.

21

--------------------------------------------------------------------------------

SECTION 6.04.           Limitation on Liability of Servicer and Others. Except
as otherwise provided under this Agreement, neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be liable to the
Issuer or any other Person for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for good faith errors in
judgment; provided, however, that this provision shall not protect the Servicer
or any such person against any liability that would otherwise be imposed by
reason of willful misconduct, bad faith or negligence in the performance of
duties or by reason of reckless disregard of obligations and duties under this
Agreement or the Intercreditor Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel reasonably acceptable to the Indenture Trustee or on any document of
any kind, prima facie properly executed and submitted by any Person, respecting
any matters arising under this Agreement.

 

Except as provided in this Agreement, including but not limited to Sections
5.02(d) and (e), the Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action relating to the Transition Property that is
not directly related to one of the Servicer’s enumerated duties in this
Agreement or related to its obligation to pay indemnification, and that in its
reasonable opinion may cause it to incur any expense or liability; provided,
however, that the Servicer may, in respect of any Proceeding, undertake any
action that it is not specifically identified in this Agreement as a duty of the
Servicer but that the Servicer reasonably determines is necessary or desirable
in order to protect the rights and duties of the Issuer or the Indenture Trustee
under this Agreement and the interests of the Holders and Customers under this
Agreement. The Servicer’s costs and expenses incurred in connection with any
such proceeding shall be payable from SRC Collections as an Operating Expense
(and shall not be deemed to constitute a portion of the Servicing Fee) in
accordance with the Indenture. The Servicer’s obligations pursuant to this
Section 6.04 shall survive and continue notwithstanding that payment of such
Operating Expense may be delayed pursuant to the terms of the Indenture (it
being understood that the Servicer may be required initially to advance its own
funds to satisfy its obligations hereunder).

 

SECTION 6.05.           AEP Texas Not to Resign as Servicer. Subject to the
provisions of Section 6.03, AEP Texas shall not resign from the obligations and
duties hereby imposed on it as Servicer under this Agreement unless AEP Texas
delivers to the Indenture Trustee and the PUCT an opinion of external counsel to
the effect that AEP Texas’ performance of its duties under this Agreement shall
no longer be permissible under applicable law. No such resignation shall become
effective until a successor Servicer shall have assumed the responsibilities and
obligations of AEP Texas in accordance with Section 7.02.

 

SECTION 6.06.           Servicing Compensation. (a) In consideration for its
services hereunder, until the Retirement of the System Restoration Bonds, the
Servicer shall receive an annual fee (the “Servicing Fee”) in an amount equal to
(i) 0.10% of the aggregate initial principal amount of all Outstanding System
Restoration Bonds for so long as AEP Texas or an Affiliate of AEP Texas is the
Servicer or (ii) if AEP Texas or any of its Affiliates is not the Servicer, an
amount agreed upon by the Successor Servicer and the Indenture Trustee, provided
that any amount in excess of 0.60% of the aggregate initial principal amount of
all Outstanding System Restoration Bonds must be approved by the PUCT and the
Indenture Trustee. The Servicing Fee owing shall be calculated based on the
initial principal amount of the System Restoration Bonds and shall be paid
semi-annually with half of the Servicing Fee being paid on each Payment Date.
The Servicer also shall be entitled to retain as additional compensation (i) any
interest earnings on SRC Payments received by the Servicer and invested by the
Servicer during each Collection Period prior to remittance to the Collection
Account and (ii) all late payment charges, if any, collected from Customers or
REPs; provided, however, that if the Servicer has failed to remit the Daily
Remittance to the General Subaccount of any Collection Account on the Servicer
Business Day that such payment is to be made pursuant to Section 6.11 on more
than three (3) occasions during the period that the System Restoration Bonds are
outstanding, then thereafter the Servicer will be required to pay to the
Indenture Trustee interest on each Daily Remittance accrued at the Federal Funds
Rate from the Servicer Business Day on which such Daily Remittance was required
to be made to the date that such Daily Remittance is actually made.

22

--------------------------------------------------------------------------------

(b)           The Servicing Fee set forth in Section 6.06(a) shall be paid to
the Servicer by the Indenture Trustee, on each Payment Date in accordance with
the priorities set forth in Section 8.02(e) of the Indenture, by wire transfer
of immediately available funds from the Collection Account to an account
designated by the Servicer. Any portion of the Servicing Fee not paid on any
such date should be added to the Servicing Fee payable on the subsequent Payment
Date. In no event shall the Indenture Trustee be liable for the payment of any
Servicing Fee or other amounts specified in this Section 6.06; provided that
this Section 6.06 does not relieve the Indenture Trustee of any duties it has to
allocate funds for payment for such fees under Section 8.02 of the Indenture.

 

(c)           Except as expressly provided elsewhere in this Agreement, the
Servicer shall be required to pay from its own account expenses incurred by the
Servicer in connection with its activities hereunder (including any fees to and
disbursements by accountants, counsel, or any other Person, any taxes imposed on
the Servicer and any expenses incurred in connection with reports to Holders)
out of the compensation retained by or paid to it pursuant to this Section 6.06,
and shall not be entitled to any extra payment or reimbursement therefor.

 

(d)          The foregoing Servicing Fees constitute a fair and reasonable price
for the obligations to be performed by the Servicer. Such Servicing Fee shall be
determined without regard to the income of the Issuer, shall not be deemed to
constitute distributions to the recipient of any profit, loss or capital of the
Issuer and shall be considered a fixed Operating Expense of the Issuer subject
to the limitations on such expenses set forth in the Financing Order.

 

SECTION 6.07.           Compliance with Applicable Law. The Servicer covenants
and agrees, in servicing the Transition Property, to comply in all material
respects with all laws applicable to, and binding upon, the Servicer and
relating to the Transition Property the noncompliance with which would have a
material adverse effect on the value of the Transition Property; provided,
however, that the foregoing is not intended to, and shall not, impose any
liability on the Servicer for noncompliance with any Requirement of Law that the
Servicer is contesting in good faith in accordance with its customary standards
and procedures.

 

SECTION 6.08.           Access to Certain Records and Information Regarding
Transition Property. The Servicer shall provide to the Indenture Trustee access
to the Transition Property Records as is reasonably required for the Indenture
Trustee to perform its duties and obligations under the Indenture and the other
Basic Documents, and shall provide access to such records to the Holders as
required by applicable law. Access shall be afforded without charge, but only
upon reasonable request and during normal business hours at the respective
offices of the Servicer. Nothing in this Section 6.08 shall affect the
obligation of the Servicer to observe any applicable law (including any PUCT
Regulation) prohibiting disclosure of information regarding the Customers, and
the failure of the Servicer to provide access to such information as a result of
such obligation shall not constitute a breach of this Section 6.08.

23

--------------------------------------------------------------------------------

SECTION 6.09.           Appointments. The Servicer may at any time appoint any
Person to perform all or any portion of its obligations as Servicer hereunder;
provided, however, that, unless such Person is an Affiliate of AEP Texas, the
Rating Agency Condition shall have been satisfied in connection therewith;
provided further that the Servicer shall remain obligated and be liable under
this Agreement for the servicing and administering of the Transition Property in
accordance with the provisions hereof without diminution of such obligation and
liability by virtue of the appointment of such Person and to the same extent and
under the same terms and conditions as if the Servicer alone were servicing and
administering the Transition Property. The fees and expenses of any such Person
shall be as agreed between the Servicer and such Person from time to time and
none of the Issuer, the Indenture Trustee, the Holders or any other Person shall
have any responsibility therefor or right or claim thereto. Any such appointment
shall not constitute a Servicer resignation under Section 6.05.

 

SECTION 6.10.           No Servicer Advances. The Servicer shall not make any
advances of interest on or principal of the System Restoration Bonds.

 

SECTION 6.11.           Remittances. (a) On each Servicer Business Day,
commencing thirty-five (35) days after the Closing Date, the Servicer shall
remit to the General Subaccount of the Collection Account the total SRC Payments
estimated to have been received by the Servicer from or on behalf of Customers
on such Servicer Business Day in respect of all previously billed System
Restoration Charges (the “Daily Remittance”), which Daily Remittance shall be
calculated according to the procedures set forth in Annex I and shall be
remitted as soon as reasonably practicable but in no event later than the second
Servicer Business Day after such payments are estimated to have been received.
Prior to each remittance to the General Subaccount of the Collection Account
pursuant to this Section 6.11, the Servicer shall provide written notice to the
Indenture Trustee of each such remittance (including the exact dollar amount to
be remitted). The Servicer shall also, promptly upon receipt, remit to the
Collection Account any other proceeds of the System Restoration Bond Collateral
which it may receive from time to time.

 

(b)           The Servicer agrees and acknowledges that it holds all SRC
Payments collected by it and any other proceeds for the System Restoration Bond
Collateral received by it for the benefit of the Indenture Trustee and the
Holders and that all such amounts will be remitted by the Servicer in accordance
with this Section 6.11 without any surcharge, fee, offset, charge or other
deduction except (i) as set forth in clause (c) below and (ii) for late fees
permitted by Section 6.06. The Servicer further agrees not to make any claim to
reduce its obligation to remit all SRC Payments collected by it in accordance
with this Agreement except (i) as set forth in clause (c) below and (ii) for
late fees permitted by Section 6.06.

24

--------------------------------------------------------------------------------

(c)           On or before the twenty-fifth calendar day of each calendar month
(or, if such day is not a Servicer Business Day, the immediately preceding
Servicer Business Day) commencing with September 25, 2020, the Servicer shall
calculate the amount of any Remittance Shortfall or Excess Remittance for the
first Collection Period of the immediately preceding Reconciliation Period,
shall allocate such Remittance Shortfall or Excess Remittance ratably based on
the System Restoration Charges billed for such Reconciliation Period, and (A) if
a Remittance Shortfall exists, the Servicer shall make a supplemental
remittance, to the General Subaccount of the Collection Account within two (2)
Servicer Business Days, or (B) if an Excess Remittance exists, the Servicer
shall be entitled either (i) to reduce the amount of each Daily Remittance which
the Servicer subsequently remits to the General Subaccount of the Collection
Account for application to the amount of such Excess Remittance until the
balance of such Excess Remittance has been reduced to zero, the amount of such
reduction becoming the property of the Servicer or (ii) so long as such
withdrawal would not cause the amounts on deposit in the General Subaccount or
the Excess Funds Subaccount to be insufficient for the payment of the next
installment of interest on the System Restoration Bonds or principal due at
maturity on the next Payment Date or upon acceleration on or before the next
Payment Date, to be paid immediately from the General Subaccount or Excess Funds
Subaccount the amount of such Excess Remittance, such payment becoming the
property of the Servicer. If there is a Remittance Shortfall, the amount which
the Servicer remits to the General Subaccount of the Collection Account on the
relevant date set forth above shall be increased by the amount of such
Remittance Shortfall, such increase coming from the Servicer’s own funds.

 

(d)           Unless otherwise directed to do so by the Issuer, the Servicer
shall be responsible for selecting Eligible Investments in which the funds in
each Collection Account shall be invested pursuant to Section 8.03 of the
Indenture.

 

SECTION 6.12.           Maintenance of Operations. Subject to Section 6.03, AEP
Texas agrees to continue, unless prevented by circumstances beyond its control,
to operate its electric transmission and distribution system to provide service
(or, if transmission and distribution are split, to provide wire service
directly to its customers) so long as it is acting as the Servicer under this
Agreement.

 

ARTICLE VII
DEFAULT

 

SECTION 7.01.           Servicer Default. If any one or more of the following
events (a “Servicer Default”) shall occur and be continuing:

 

(a)           any failure by the Servicer to remit to the Collection Account on
behalf of the Issuer any required remittance that shall continue unremedied for
a period of five (5) Business Days after written notice of such failure is
received by the Servicer from the Issuer or the Indenture Trustee or after
discovery of such failure by an officer of the Servicer; or

 

(b)           any failure on the part of the Servicer or, so long as the
Servicer is AEP Texas or an Affiliate thereof, any failure on the part of AEP
Texas, as the case may be, duly to observe or to perform in any material respect
any covenants or agreements of the Servicer or AEP Texas, as the case may be,
set forth in this Agreement (other than as provided in clause (a) of this
Section 7.01) or any other Basic Document to which it is a party, which failure
shall (i) materially and adversely affect the rights of the Holders and (ii)
continue unremedied for a period of sixty (60) days after the date on which (A)
written notice of such failure, requiring the same to be remedied, shall have
been given to the Servicer or AEP Texas, as the case may be, by the Issuer (with
a copy to the Indenture Trustee) or to the Servicer or AEP Texas, as the case
may be, by the Indenture Trustee or (B) such failure is discovered by an officer
of the Servicer; or

25

--------------------------------------------------------------------------------

(c)           any failure by the Servicer duly to perform its obligations under
Section 4.01(b) of this Agreement in the time and manner set forth therein,
which failure continues unremedied for a period of five (5) days; or

 

(d)           any representation or warranty made by the Servicer in this
Agreement or any Basic Document shall prove to have been incorrect in a material
respect when made, which has a material adverse effect on the Holders and which
material adverse effect continues unremedied for a period of sixty (60) days
after the date on which (A) written notice thereof, requiring the same to be
remedied, shall have been delivered to the Servicer (with a copy to the
Indenture Trustee) by the Issuer or the Indenture Trustee or (B) such failure is
discovered by an officer of the Servicer; or

 

(e)           an Insolvency Event occurs with respect to the Servicer or AEP
Texas;

 

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee may, or shall upon the instruction
of the PUCT (acting on behalf of Customers) or of Holders evidencing not less
than a majority of the Outstanding Amount of the System Restoration Bonds, by
notice then given in writing to the Servicer (and to the Indenture Trustee if
given by the Holders) (a “Termination Notice”), terminate all the rights and
obligations (other than the obligations set forth in Section 6.02 and the
obligation under Section 7.02 to continue performing its functions as Servicer
until a successor Servicer is appointed) of the Servicer under this Agreement.
The appointment of any successor Servicer shall be subject to the terms and
provisions of the Intercreditor Agreement. In addition, upon a Servicer Default
described in Section 7.01(a), the Holders and the Indenture Trustee as financing
parties under the Securitization Law (or any of their representatives) shall be
entitled to (i) apply to the district court of Travis County for sequestration
and payment of revenues arising with respect to the Transition Property, (ii)
foreclose on or otherwise enforce the lien and security interests in any
Transition Property and (iii) apply to the PUCT for an order that amounts
arising from the System Restoration Charges be transferred to a separate account
for the benefit of the Secured Parties, in accordance with the Securitization
Law. On or after the receipt by the Servicer of a Termination Notice, all
authority and power of the Servicer under this Agreement, whether with respect
to the System Restoration Bonds, the Transition Property, the System Restoration
Charges or otherwise, shall, without further action, pass to and be vested in
such successor Servicer as may be appointed under Section 7.02; and, without
limitation, the Indenture Trustee is hereby authorized and empowered to execute
and deliver, on behalf of the predecessor Servicer, as attorney-in-fact or
otherwise, any and all documents and other instruments, and to do or accomplish
all other acts or things necessary or appropriate to effect the purposes of such
Termination Notice, whether to complete the transfer of the Transition Property
Records and related documents, or otherwise. The predecessor Servicer shall
cooperate with the successor Servicer, the Issuer and the Indenture Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Servicer under this Agreement, including the transfer to the successor Servicer
for administration by it of all Transition Property Records and all cash amounts
that shall at the time be held by the predecessor Servicer for remittance, or
shall thereafter be received by it with respect to the Transition Property or
the System Restoration Charges. As soon as practicable after receipt by the
Servicer of such Termination Notice, the Servicer shall deliver the Transition
Property Records to the successor Servicer. In case a successor Servicer is
appointed as a result of a Servicer Default, all reasonable costs and expenses
(including reasonable attorney’s fees and expenses) incurred in connection with
transferring the Transition Property Records to the successor Servicer and
amending this Agreement to reflect such succession as Servicer pursuant to this
Section 7.01 shall be paid by the predecessor Servicer upon presentation of
reasonable documentation of such costs and expenses. Termination of AEP Texas as
Servicer shall not terminate AEP Texas’ rights or obligations under the Sale
Agreement (except rights thereunder deriving from its rights as the Servicer
hereunder).

 

26

--------------------------------------------------------------------------------

SECTION 7.02.           Appointment of Successor.

 

(a)           Upon the Servicer’s receipt of a Termination Notice pursuant to
Section 7.01 or the Servicer’s resignation or removal in accordance with the
terms of this Agreement, the predecessor Servicer shall continue to perform its
functions as Servicer under this Agreement, and shall be entitled to receive the
requisite portion of the Servicing Fee, until a successor Servicer shall have
assumed in writing the obligations of the Servicer hereunder as described below.
In the event of the Servicer’s removal or resignation hereunder, the Indenture
Trustee may, or, at the written direction and with the consent of the Holders of
at least a majority of the Outstanding Amount of the System Restoration Bonds,
shall, appoint a successor Servicer with the Issuer’s prior written consent
thereto (which consent shall not be unreasonably withheld), and the successor
Servicer shall accept its appointment by a written assumption in form reasonably
acceptable to the Issuer and the Indenture Trustee and provide prompt written
notice of such assumption to the Issuer and the Rating Agencies. If within
thirty (30) days after the delivery of the Termination Notice, a new Servicer
shall not have been appointed, the Indenture Trustee may petition the PUCT or a
court of competent jurisdiction to appoint a successor Servicer under this
Agreement. A Person shall qualify as a successor Servicer only if (i) such
Person is permitted under PUCT Regulations to perform the duties of the
Servicer, (ii) the Rating Agency Condition shall have been satisfied and (iii)
such Person enters into a servicing agreement with the Issuer having
substantially the same provisions as this Agreement (as the System Restoration
Bond Servicer). In no event shall the Indenture Trustee be liable for its
appointment of a successor Servicer. The Indenture Trustee’s expenses incurred
under this Section 7.02(a) shall be at the sole expense of the Issuer and
payable from the Collection Account as provided in Section 8.02 of the
Indenture.

 

(b)           Upon appointment, the successor Servicer shall be the successor in
all respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.

27

--------------------------------------------------------------------------------

SECTION 7.03.           Waiver of Past Defaults. The PUCT, together with Holders
evidencing not less than a majority of the Outstanding Amount of the System
Restoration Bonds may, on behalf of all Holders, direct the Indenture Trustee to
waive in writing any default by the Servicer in the performance of its
obligations hereunder and its consequences, except a default in making any
required deposits to the Collection Account in accordance with this Agreement.
Upon any such waiver of a past default, such default shall cease to exist, and
any Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto. Promptly after the
execution of any such waiver, the Servicer shall furnish copies of such waiver
to each of the Rating Agencies.

 

SECTION 7.04.           Notice of Servicer Default. The Servicer shall deliver
to the Issuer, the Indenture Trustee, the PUCT and the Rating Agencies, promptly
after having obtained knowledge thereof, but in no event later than five (5)
Business Days thereafter, written notice of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Default under Section
7.01.

 

SECTION 7.05.           Cooperation with Successor. The Servicer covenants and
agrees with the Issuer that it will, on an ongoing basis, cooperate with the
successor Servicer and provide whatever information is, and take whatever
actions are, reasonably necessary to assist the successor Servicer in performing
its obligations hereunder.

 

ARTICLE VIII
MISCELLANEOUS PROVISIONS

 

SECTION 8.01.           Amendment. (a) This Agreement may be amended in writing
by the Servicer and the Issuer with the prior written consent of the Indenture
Trustee, the satisfaction of the Rating Agency Condition and, if the
contemplated amendment may in the judgment of the PUCT increase ongoing
Qualified Costs, the consent of the PUCT pursuant to Section 8.02; provided that
any such amendment may not adversely affect the interest of any Holder in any
material respect without the consent of the Holders of a majority of the
outstanding principal amount of the System Restoration Bonds. Promptly after the
execution of any such amendment or consent, the Issuer shall furnish copies of
such amendment or consent to each of the Rating Agencies.

 

In addition, this Agreement may be amended in writing by the Servicer and the
Issuer with ten Business Days’ prior written notice given to the Rating Agencies
and the prior written consent of the Indenture Trustee (which consent shall be
given in reliance on an Opinion of Counsel and an Officer’s Certificate stating
that such amendment is permitted or authorized under and adopted in accordance
with the provisions of this Agreement and that all conditions precedent have
been satisfied, upon which the Indenture Trustee may conclusively rely) and, if
the contemplated amendment may in the judgment of the PUCT increase ongoing
Qualified Costs, the consent of the PUCT pursuant to Section 8.02, but without
the consent of any of the Holders, (i) to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Holders;
provided, however, that such action shall not, as evidenced by an Officer’s
Certificate delivered to the Issuer and the Indenture Trustee, adversely affect
in any material respect the interests of any Holder or (ii) to conform the
provisions hereof to the description of this Agreement in the Prospectus.
Promptly after the execution of any such amendment or consent, the Issuer shall
furnish copies of such amendment or consent to each of the Rating Agencies.

28

--------------------------------------------------------------------------------

Prior to the execution of any amendment to this Agreement, the Issuer and the
Indenture Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel of external counsel stating that such amendment is authorized
or permitted by this Agreement and that all conditions precedent have been
satisfied and upon the Opinion of Counsel from external counsel referred to in
Section 3.01(c)(i). The Issuer and the Indenture Trustee may, but shall not be
obligated to, enter into any such amendment which affects their own rights,
duties, indemnities or immunities under this Agreement or otherwise.

 

(b)           Notwithstanding Section 8.01(a) or anything to the contrary in
this Agreement, the Servicer and the Issuer may amend Annex I to this Agreement
in writing with prior written notice given to the Indenture Trustee and the
Rating Agencies, but without the consent of the Indenture Trustee, any Rating
Agency or any Holder, solely to address changes to the Servicer’s method of
calculating SRC Payments as a result of changes to the Servicer’s current
computerized customer information system, including changes which would replace
the remittances contemplated by the estimation procedures set forth in Annex I
with remittances of SRC Collections determined to have been actually received;
provided that any such amendment shall not have a material adverse effect on the
Holders of then Outstanding System Restoration Bonds as evidenced by an
Officer’s Certificate of the Issuer.

 

(c)           If the PUCT adopts a rule or regulation the effect of which is to
modify or supplement any provision of this Agreement related to the REP Credit
Requirements and the REP Deposit Requirements, this Agreement will be deemed so
modified or supplemented on the effective date of such rule or regulation in the
manner necessary to comply therewith without the necessity of any further action
by any party hereto; provided that (i) the Rating Agency Condition has been
satisfied, (ii) the Servicer shall have notified the Issuer and the Indenture
Trustee in writing of such modification or supplement and delivered an Opinion
of Counsel as described in the second paragraph of Section 8.01(a) and (iii)
neither the Issuer nor the Indenture Trustee shall be bound by any such
modification to the extent it affects their own rights, duties, indemnities or
immunities under this Agreement or otherwise.

 

(d)           It shall not be necessary for the consent of Holders pursuant to
this Article to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.

 

(e)           Any Opinion of Counsel may be based, insofar as it relates to
factual matters (including financial and capital markets), upon a certificate or
opinion of, or representations by, an officer or officers of the Servicer or the
Issuer and other documents necessary and advisable in the judgment of counsel
delivering such opinion.

 

SECTION 8.02.           PUCT Condition. Notwithstanding anything to the contrary
in Section 8.01(a), no amendment or modification of this Agreement shall be
effective unless the process set forth in this Section 8.02 has been followed.

29

--------------------------------------------------------------------------------

(a)           At least thirty-one (31) days prior to the effectiveness of any
such amendment or modification and after obtaining the other necessary approvals
set forth in Section 8.01(a) (except that the consent of the Indenture Trustee
may be subject to the consent of Holders if such consent is required or sought
by the Indenture Trustee in connection with such amendment or modification), the
Servicer shall have delivered to the PUCT’s executive director and general
counsel written notification of any proposed amendment, which notification shall
contain:

 

(i)            a reference to Docket No. 49308;

 

(ii)           an Officer’s Certificate stating that the proposed amendment or
modification has been approved by all parties to this Agreement;

 

(iii)          a statement identifying the person to whom the PUCT or its staff
is to address any response to the proposed amendment or modification or to
request additional time; and

 

(iv)          a statement as to the possible effect of the amendment or
modification on the ongoing Qualified Costs.

 

(b)          The PUCT or its staff shall, within thirty (30) days of receiving
the notification complying with Section 8.02(a), either:

 

(i)            provide notice of its determination that the proposed amendment
or modification will not under any circumstances have the effect of increasing
the ongoing Qualified Costs related to the System Restoration Bonds,

 

(ii)           provide notice of its consent or lack of consent to the person
specified in Section 8.02(a)(iii), or

 

(iii)          be conclusively deemed to have consented to the proposed
amendment or modification,

 

unless, within thirty (30) days of receiving the notification complying with
Section 8.02(a), the PUCT or its staff delivers to the office of the person
specified in Section 8.02(a)(iii) a written statement requesting an additional
amount of time not to exceed thirty (30) days in which to consider whether to
consent to the proposed amendment or modification. If the PUCT or its staff
requests an extension of time in the manner set forth in the preceding sentence,
then the PUCT shall either provide notice of its consent or lack of consent or
notice of its determination that the proposed amendment or modification will not
under any circumstances increase ongoing Qualified Costs to the person specified
in Section 8.02(a)(iii) no later than the last day of such extension of time or
be conclusively deemed to have consented to the proposed amendment or
modification on the last day of such extension of time. Any amendment or
modification requiring the consent of the PUCT shall become effective on the
later of (i) the date proposed by the parties to such amendment or modification
and (ii) the first day after the expiration of the thirty (30)-day period
provided for in this Section 8.02(b), or, if such period has been extended
pursuant hereto, the first day after the expiration of such period as so
extended.

30

--------------------------------------------------------------------------------

(c)           Following the delivery of a notice to the PUCT by the Servicer
under Section 8.02(a), the Servicer and the Issuer shall have the right at any
time to withdraw from the PUCT further consideration of any notification of a
proposed amendment. Such withdrawal shall be evidenced by the Servicer’s giving
prompt written notice thereof to the PUCT, the Issuer and the Indenture Trustee.

 

SECTION 8.03.           Maintenance of Accounts and Records. (a) The Servicer
shall maintain accounts and records as to the Transition Property accurately and
in accordance with its standard accounting procedures and in sufficient detail
to permit reconciliation between SRC Payments received by the Servicer and SRC
Collections from time to time deposited in the Collection Account.

 

(b)          The Servicer shall permit the Indenture Trustee and its agents at
any time during normal business hours, upon reasonable notice to the Servicer
and to the extent it does not unreasonably interfere with the Servicer’s normal
operations, to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding the Transition Property and the System Restoration
Charges. Nothing in this Section 8.03(b) shall affect the obligation of the
Servicer to observe any applicable law (including any PUCT Regulation)
prohibiting disclosure of information regarding the Customers, and the failure
of the Servicer to provide access to such information as a result of such
obligation shall not constitute a breach of this Section 8.03(b).

 

SECTION 8.04.           Notices. Unless otherwise specifically provided herein,
all demands, notices and communications upon or to the Servicer, the Issuer, the
Indenture Trustee or the Rating Agencies under this Agreement shall be
sufficiently given for all purposes hereunder if in writing and delivered
personally, sent by documented delivery service or, to the extent receipt is
confirmed telephonically, sent by telecopy or other form of electronic
transmission:

 

(a)           in the case of the Servicer, to AEP Texas Inc., at 1 Riverside
Plaza, Columbus, Ohio 43215, Attention: Treasurer, Telephone: (614) 716-1000,
Facsimile: (614) 716-2807;

 

(b)           in the case of the Issuer, to AEP Texas Restoration Funding LLC at
539 N. Carancahua Street, Suite 1700, Corpus Christi, Texas 78401, Attention:
Manager, Telephone: (361) 881-5399, Facsimile: (361) 880-6128;

 

(c)           in the case of the Indenture Trustee, to the Corporate Trust
Office;

 

(d)           in the case of the PUCT, to 1701 N. Congress Avenue, Austin, Texas
78701, Attention: Executive Director and General Counsel, Telephone: (512)
936-7040, Facsimile: (512) 936-7036;

 

(e)           to Moody’s Investors Service, Inc., ABS/RMBS Monitoring
Department, 25th Floor, 7 World Trade Center, 250 Greenwich Street, New York,
New York 10007, Email: ServicerReports@moodys.com (all such notices to be
delivered to Moody’s in writing by email), and solely for purposes of Rating
Agency Condition communications: abscormonitoring@moodys.com;

 

(f)           in the case of Standard & Poor’s, to Standard & Poor’s Ratings
Group, Inc., Structured Credit Surveillance, 55 Water Street, New York, New York
10041, Telephone: (212) 438-8991, Email: servicer_reports@spglobal.com (all such
notices to be delivered to Standard & Poor’s in writing by email); or

31

--------------------------------------------------------------------------------

(g)           as to each of the foregoing, at such other address as shall be
designated by written notice to the other parties.

 

SECTION 8.05.           Assignment. Notwithstanding anything to the contrary
contained herein, except as provided in Section 6.03 and as provided in the
provisions of this Agreement concerning the resignation of the Servicer, this
Agreement may not be assigned by the Servicer.

 

SECTION 8.06.           Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Servicer and the Issuer and, to the
extent provided herein or in the Basic Documents, Customers, the Indenture
Trustee and the Holders, and the other Persons expressly referred to herein, and
such Persons shall have the right to enforce the relevant provisions of this
Agreement. Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Transition Property or System Restoration Bond Collateral or under
or in respect of this Agreement or any covenants, conditions or provisions
contained herein. Notwithstanding anything to the contrary contained herein, for
the avoidance of doubt, any right, remedy or claim to which any Customer may be
entitled pursuant to the Financing Order and to this Agreement may be asserted
or exercised only by the PUCT (or by the Attorney General of the State of Texas
in the name of the PUCT) for the benefit of such Customer.

 

SECTION 8.07.           Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision (if any) or the remaining
provisions hereof (unless such a construction shall be unreasonable), and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

SECTION 8.08.           Separate Counterparts. This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

SECTION 8.09.           Headings. The headings of the various Articles and
Sections herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

 

SECTION 8.10.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

32

--------------------------------------------------------------------------------

SECTION 8.11.           Assignment to Indenture Trustee. (a) The Servicer hereby
acknowledges and consents to any mortgage, pledge, assignment and grant of a
security interest by the Issuer to the Indenture Trustee for the benefit of the
Secured Parties pursuant to the Indenture of any or all of the Issuer’s rights
hereunder and (b) in no event shall the Indenture Trustee have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder or in any of the certificates delivered pursuant hereto, as
to all of which any recourse shall be had solely to the assets of the Issuer
subject to the availability of funds therefor under Section 8.02 of the
Indenture.

 

SECTION 8.12.           Nonpetition Covenants. Notwithstanding any prior
termination of this Agreement or the Indenture, the Servicer shall not, prior to
the date which is one year and one day after the satisfaction and discharge of
the Indenture, acquiesce, petition or otherwise invoke or cause the Issuer to
invoke or join with any Person in provoking the process of any Governmental
Authority for the purpose of commencing or sustaining an involuntary case
against the Issuer under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
the property of the Issuer or ordering the dissolution, winding up or
liquidation of the affairs of the Issuer.

 

SECTION 8.13.           Limitation of Liability. It is expressly understood and
agreed by the parties hereto that this Agreement is executed and delivered by
the Indenture Trustee, not individually or personally but solely as Indenture
Trustee in the exercise of the powers and authority conferred and vested in it,
and that the Indenture Trustee, in acting hereunder, is entitled to all rights,
benefits, protections, immunities and indemnities accorded to it under the
Indenture.

 

SECTION 8.14.           Rule 17g-5 Compliance. The Servicer agrees that any
notice, report, request for satisfaction of the Rating Agency Condition,
document or other information provided by the Servicer to any Rating Agency
under this Agreement or any other Basic Document to which it is a party for the
purpose of determining the initial credit rating of the System Restoration Bonds
or undertaking credit rating surveillance of the System Restoration Bonds with
any Rating Agency, or satisfy the Rating Agency Condition, shall be
substantially concurrently posted by the Servicer on the 17g-5 Website.

 

[SIGNATURE PAGE FOLLOWS]

33

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.



            AEP TEXAS RESTORATION FUNDING LLC,     as Issuer             By:    
    Name:       Title:             AEP TEXAS INC., as Servicer             By:  
      Name:       Title:         ACKNOWLEDGED AND ACCEPTED:             U.S.
BANK NATIONAL ASSOCIATION,     as Indenture Trustee             By:        
Name:       Title:    







 



Signature Page to

Transition Property Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

MONTHLY SERVICER’S CERTIFICATE

 

See Attached.

 

EXHIBIT A
1





--------------------------------------------------------------------------------

Remittance Dates

 

Monthly Servicer’s Certificate

(to be delivered each month pursuant to Section 3.01 (b) of the Transition
Property Servicing Agreement)

 





 

AEP TEXAS RESTORATION FUNDING LLC

 





 

AEP Texas Inc., as Servicer

 

Pursuant to the Transition Property Servicing Agreement dated as of September
18, 2019 (the “Transition Property Servicing Agreement”) between



AEP Texas Inc., as Servicer, and AEP Texas Restoration Funding LLC, as Issuer,
the Servicer does hereby certify as follows:

 

Collection Period:
Remittance Dates:

SRC Class

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

a. SRCs in Effect b. SRCs Billed

c. Estimated SRC Payments Received

 

 

Collection Period:

SRC Class

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

d. Estimated SRC Payments Received

Total

e. Actual SRC Payments Received f. Remittance Shortfall for this Collection

g. Excess Remittance for this Collection

 

 

h. Daily remittances previously made by the Servicer to the Collection Account
in respect of this Collection Period (c):



i. The amount to be remitted by the Servicer to the Collection Account for this
Collection Period is (c + f - g):

 

j. If (i>h), (i-h) equals net amount due from the Servicer to the Collection
Amount:



k. If (h>i), (h-i) equals net amount due to the Servicer from the Collection
Amount:

 

Capitalized terms used herein have their respective meanings set forth in the
Transition Property Servicing Agreement.

 

In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Servicer’s Certificate the          day of 

  

  AEP TEXAS INC., as Servicer         Title: Assistant Treasurer  



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SEMI-ANNUAL SERVICER’S CERTIFICATE

 

Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement,
dated as of September 18, 2019 (the “Servicing Agreement”), between, AEP TEXAS
INC., as Servicer and AEP TEXAS RESTORATION FUNDING LLC, as Issuer, the Servicer
does hereby certify, for the ________, 20__ Payment Date (the “Current Payment
Date”), as follows:

 

Capitalized terms used herein have their respective meanings as set forth in the
Indenture. References herein to certain sections and subsections are references
to the respective sections of the Servicing Agreement or the Indenture, as the
context indicates.

 

Collection Periods: ____ to ______

 

Payment Date: _____________

 

1. Collections Allocable and Aggregate Amounts Available for the Current Payment
Date::

 

i. Remittances for the ___ Collection Period (1)   $_________ ii. Remittances
for the ___ Collection Period   $_________ iii. Remittances for the ___
Collection Period   $_________ iv. Remittances for the ___ Collection Period  
$_________ v. Remittances for the ___ Collection Period   $_________ vi.
Remittances for the ___ Collection Period (2)   $_________ vii. Investment
Earnings on Collection Account     viii.      Investment Earnings on Capital
Subaccount   $_________ ix.         Investment Earnings on Excess Funds
Subaccount   $_________ x.          Investment Earnings on General Subaccount  
$_________ xi. General Subaccount Balance (sum of  i through x above)  
$_________               xii. Excess Funds Subaccount Balance as of Prior
Payment Date   $_________ xiii. Capital Subaccount Balance as of Prior Payment
Date   $_________ xiv. Collection Account Balance (sum of  xii through xiii
above)   $_________              









(1) Includes amounts calculated for the Reconciliation Period for the prior
Collection Period, which was settled in [month-date]. (2) Does not include the
reconciliation amounts calculated for the Reconciliation Period for such
Collection Period, which will be settled in the month following such Collection
Period.







EXHIBIT B
1

--------------------------------------------------------------------------------

2. Outstanding Amounts of as of Prior Payment Date:

 



i.  Tranche A-1 Outstanding Amount $__________ ii.  Tranche A-2 Outstanding
Amount $__________ iii.  Aggregate Outstanding Amount of all Tranches of System
Restoration Bonds:

$__________







 

3. Required Funding/Payments as of Current Payment Date:

 



Principal Principal Due i.  Tranche A-1 $__________ ii.  Tranche A-2 $__________
      iii.  For all Tranches of System Restoration Bonds: $__________









 



Interest   Tranche Interest Rate Days in Interest Period1 Principal Balance

 

Interest Due

iv. Tranche A-1       $__________ v.Tranche A-2       $__________ vi. For all
Tranches of System Restoration Bonds: $__________                 Required Level
Funding Required  vii. Capital Subaccount    







 



4. Allocation of Remittances as of Current Payment Date Pursuant to 8.02(e) of
Indenture




i.  Trustee Fees and Expenses; Indemnity Amounts2   $_____________ ii. Servicing
Fee   $_____________ iii. Administration Fee   $_____________ iv. Operating
Expenses   $_____________ v.  Semi-Annual Interest (including any past-due for
prior periods)   $_____________













 









1 On 30/360 day basis for initial payment date; otherwise use one-half of annual
rate.

 

2 Subject to $100,000 cap per annum


 

EXHIBIT B
2

--------------------------------------------------------------------------------

Tranche Aggregate


Per $1000 of Original

Principal Amount

            1. Tranche A-1 Interest Payment $_____________
$_____________
    2. Tranche A-2 Interest Payment $_____________ $_____________    
$_____________             vi.  Principal Due and Payable as a Result of an
Event of Default or on Final Maturity Date   $_____________ Tranche Aggregate

Per $1000 of Original

Principal Amount

  1. Tranche A-1 Principal Payment $_____________ $_____________     2. Tranche
A-2 Principal Payment $_____________ $_____________     $_____________          
  vii.  Semi-Annual Principal     $_____________ Tranche Aggregate

Per $1000 of Original

Principal Amount

          Tranche A-1 Principal Payment $_____________ $_____________  
  Tranche A-2 Principal Payment $_____________ $_____________           viii.
Funding of Capital Subaccount (to required level)    

$_____________

ix. Investment Earnings on Capital Subaccount Released to Issuer    

$_____________

x. Deposit to Excess Funds Subaccount    

$_____________

xi. Released to Issuer upon Retirement of all Notes    

$_____________

xii. Aggregate Remittances as of Current Payment Date    

$_____________







 



5. Subaccount Withdrawals as of Current Payment (if applicable, pursuant to
Section 8.02(e) of Indenture:

 



i. Excess Funds Subaccount $_____________ ii. Capital Subaccount $_____________
iii. Total Withdrawals $_____________





  
EXHIBIT B
3



--------------------------------------------------------------------------------



6. Outstanding Amount and Collection Account Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

 



i.   Tranche A-1   $_____________ ii.   Tranche A-2   $_____________ iii.
Aggregate Outstanding Amount of all Tranches of System Restoration Bonds:   
$_____________         iv.  Excess Funds Subaccount Balance   $_____________ v. 
Capital Subaccount Balance   $_____________ vi. 

Aggregate Collection Account Balance

  $_____________





 



7. Shortfalls in Interest and Principal Payments as of Current Payment Date

 



i. Semi-annual Interest     Tranche A-1 Interest Payment   $_____________
Tranche A-2 Interest Payment   $_____________             $_____________ ii.
Semi-annual Principal     Tranche A-1 Principal Payment   $_____________ Tranche
A-2 Principal Payment   $_____________           $_____________        







8. Shortfalls in Required Subaccount Levels as of Current Payment Date

 

ii. Capital Subaccount $_____________

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Semi-Annual Servicer’s Certificate this __ day of __________.

 

EXHIBIT B
4

--------------------------------------------------------------------------------



        AEP TEXAS INC.,     as Servicer         By:       Name:     Title:







EXHIBIT B
5





--------------------------------------------------------------------------------

EXHIBIT C-1

 

REGULATION AB SERVICER’S CERTIFICATE

 

The undersigned hereby certifies that he/she is the duly elected and acting
[__________] of [AEP TEXAS INC.], as servicer (the “Servicer”) under the
Transition Property Servicing Agreement dated as of September 18, 2019 (the
“Servicing Agreement”) between the Servicer and AEP Texas Restoration Funding
LLC (the “Issuer”) and further that:

 

1.        The undersigned is responsible for assessing the Servicer’s compliance
with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”).

 

2.        With respect to each of the Servicing Criteria, the undersigned has
made the following assessment of the Servicing Criteria in accordance with Item
1122(d) of Regulation AB, with such discussion regarding the performance of such
Servicing Criteria during the fiscal year covered by the Depositor’s annual
report on Form 10-K Report (such fiscal year, the “Assessment Period”):

 

  Servicing Criteria Applicable
Servicing Criteria Reference Criteria     General Servicing Considerations  
1122(d)(1)(i) Policies and procedures are instituted to monitor any performance
or other triggers and events of default in accordance with the transaction
agreements.

 

Applicable; assessment below.

 

1122(d)(1)(ii) If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities. Not applicable; no
servicing activities were outsourced. 1122(d)(1)(iii) Any requirements in the
transaction agreements to maintain a back-up servicer for the pool assets are
maintained. Not applicable; documents do not provide for a back-up servicer.
1122(d)(1)(iv) A fidelity bond and errors and omissions policy is in effect on
the party participating in the servicing function throughout the reporting
period in the amount of coverage required by and otherwise in accordance with
the terms of the transaction agreements. Not applicable; PUCT rules impose
credit standards on retail electric providers who handle customer collections
and govern performance requirements of utilities.  

 
EXHIBIT C-1
1

--------------------------------------------------------------------------------

  Servicing Criteria Applicable
Servicing Criteria Reference Criteria   1122(d)(1)(v) Aggregation of
information, as applicable, is mathematically accurate and the information
conveyed accurately reflects the information. Applicable   Cash Collection and
Administration   1122(d)(2)(i) Payments on pool assets are deposited into the
appropriate custodial bank accounts and related bank clearing accounts no more
than two business days of receipt, or such other number of days specified in the
transaction agreements. Applicable 1122(d)(2)(ii) Disbursements made via wire
transfer on behalf of an obligor or to an investor are made only by authorized
personnel. Applicable 1122(d)(2)(iii) Advances of funds or guarantees regarding
collections, cash flows or distributions, and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the
transaction agreements. Applicable, but no current assessment required; no
advances by the Servicer are permitted under the transaction agreements.
1122(d)(2)(iv) The related accounts for the transaction, such as cash reserve
accounts or accounts established as a form of overcollateralization, are
separately maintained (e.g., with respect to commingling of cash) as set forth
in the transaction agreements. Applicable, but no current assessment is required
since transaction accounts are maintained by and in the name of the Indenture
Trustee. 1122(d)(2)(v) Each custodial account is maintained at a federally
insured depository institution as set forth in the transaction agreements. For
purposes of this criterion, “federally insured depository institution” with
respect to a foreign financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
Applicable, but no current assessment required;  all “custodial accounts” are
maintained by the Indenture Trustee. 1122(d)(2)(vi) Unissued checks are
safeguarded so as to prevent unauthorized access. Not applicable; all transfers
made by wire transfer. 1122(d)(2)(vii) Reconciliations are prepared on a monthly
basis for all asset-backed securities related bank accounts, including custodial
accounts and related bank clearing accounts. These reconciliations (A) are
mathematically accurate; (B) are prepared within 30 calendar days after the bank
statement cutoff date, or such other number of days specified in the transaction
agreements; (C) are reviewed and approved by someone other than the person who
prepared the reconciliation; and (D) contain explanations for reconciling items.
These reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements. Applicable; assessment below.  

 
EXHIBIT C-1
2

--------------------------------------------------------------------------------

  Servicing Criteria Applicable
Servicing Criteria Reference Criteria     Investor Remittances and Reporting  
1122(d)(3)(i) Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer. Applicable; assessment below. 1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements. Not applicable; investor records maintained by Indenture Trustee.
1122(d)(3)(iii) Disbursements made to an investor are posted within two business
days to the Servicer’s investor records, or such other number of days specified
in the transaction agreements. Applicable 1122(d)(3)(iv) Amounts remitted to
investors per the investor reports agree with cancelled checks, or other form of
payment, or custodial bank statements. Applicable; assessment below.   Pool
Asset Administration   1122(d)(4)(i) Collateral or security on pool assets is
maintained as required by the transaction agreements or related pool asset
documents. Applicable; assessment below. 1122(d)(4)(ii) Pool assets and related
documents are safeguarded as required by the transaction agreements. Applicable;
assessment below. 1122(d)(4)(iii) Any additions, removals or substitutions to
the asset pool are made, reviewed and approved in accordance with any conditions
or requirements in the transaction agreements. Not applicable; no removals or
substitutions of transition property are contemplated or allowed under the
transaction documents.

 
EXHIBIT C-1
3

--------------------------------------------------------------------------------

 

  Servicing Criteria Applicable
Servicing Criteria Reference Criteria   1122(d)(4)(iv) Payments on pool assets,
including any payoffs, made in accordance with the related pool asset documents
are posted to the Servicer’s obligor records maintained no more than two
business days after receipt, or such other number of days specified in the
transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related pool asset documents. Applicable;
assessment below. 1122(d)(4)(v) The Servicer’s records regarding the pool assets
agree with the Servicer’s records with respect to an obligor’s unpaid principal
balance. Not applicable; because underlying obligation (system restoration
charge) is not an interest bearing instrument. 1122(d)(4)(vi) Changes with
respect to the terms or status of an obligor’s pool asset (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents. Applicable; assessment below 1122(d)(4)(vii) Loss mitigation or
recovery actions (e.g., forbearance plans, modifications and deeds in lieu of
foreclosure, foreclosures and repossessions, as applicable) are initiated,
conducted and concluded in accordance with the timeframes or other requirements
established by the transaction agreements. Applicable; limited assessment below.
Servicer actions governed by PUCT regulations. 1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

Applicable, but does not require assessment since no explicit
documentation  requirement with respect to delinquent accounts are imposed under
the transactional documents due to availability of “true-up” mechanism.  
1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

Not applicable; system restoration charges are not interest bearing instruments.

 
EXHIBIT C-1
4

--------------------------------------------------------------------------------

  Servicing Criteria Applicable
Servicing Criteria Reference Criteria   1122(d)(4)(x) Regarding any funds held
in trust for an obligor (such as escrow accounts): (A) such funds are analyzed,
in accordance with the obligor’s pool asset documents, on at least an annual
basis, or such other period specified in the transaction agreements;
(B) interest on such funds is paid, or credited, to obligors in accordance with
applicable pool asset documents and state laws; and (C) such funds are returned
to the obligor within 30 calendar days of full repayment of the related pool
asset, or such other number of days specified in the transaction agreements.
Applicable; Servicer maintains REP deposit accounts in accordance with PUCT
rules and regulations. 1122(d)(4)(xi) Payments made on behalf of an obligor
(such as tax or insurance payments) are made on or before the related penalty or
expiration dates, as indicated on the appropriate bills or notices for such
payments, provided that such support has been received by the servicer at least
30 calendar days prior to these dates, or such other number of days specified in
the transaction agreements. Not applicable; Servicer does not make payments on
behalf of obligors. 1122(d)(4)(xii) Any late payment penalties in connection
with any payment to be made on behalf of an obligor are paid from the servicer’s
funds and not charged to the obligor, unless the late payment was due to the
obligor’s error or omission. Not applicable; Servicer cannot make advances of
its own funds on behalf of customers under the transaction documents.
1122(d)(4)(xiii) Disbursements made on behalf of an obligor are posted within
two business days to the obligor’s records maintained by the servicer, or such
other number of days specified in the transaction agreements. Not applicable;
Servicer cannot make advances of its own funds on behalf of customers to pay
principal or interest on the bonds. 1122(d)(4)(xiv) Delinquencies, charge-offs
and uncollectable accounts are recognized and recorded in accordance with the
transaction agreements. Applicable; assessment below. 1122(d)(4)(xv) Any
external enhancement or other support, identified in Item 1114(a)(1) through (3)
or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements. Not applicable; no external enhancement is required under the
transaction documents.

 

EXHIBIT C-1
5

--------------------------------------------------------------------------------

3.        To the best of the undersigned’s knowledge, based on such review, the
Servicer is in compliance in all material respects with the applicable servicing
criteria set forth above as of and for the period ending the end of the fiscal
year covered by the Depositor’s annual report on Form 10-K. [If not true,
include description of any material instance of noncompliance.]

 

4.        A registered public accounting firm has issued an attestation report
on the undersigned’s assessment of compliance with the applicable servicing
criteria set forth above as of and for the period ending the end of the fiscal
year covered by the Depositor’s annual report on Form 10-K.

 

Executed as of this ______________ day of _________________, ____.

 



  [AEP TEXAS INC.]         By:       Name:     Title:





 
EXHIBIT C-1
6



--------------------------------------------------------------------------------

EXHIBIT C-2

 

CERTIFICATE OF COMPLIANCE

 

The undersigned hereby certifies that he/she is the duly elected and acting
[__________] of [NAME OF SERVICER], as servicer (the “Servicer”) under the
Transition Property Servicing Agreement dated as of September 18, 2019 (the
“Servicing Agreement”) between the Servicer and AEP Texas Restoration Funding
LLC (the “Issuer”) and further that:

 

1.       A review of the activities of the Servicer and of its performance under
the Servicing Agreement during the twelve months ended [________], [       ] has
been made under the supervision of the undersigned pursuant to Section 3.03 of
the Servicing Agreement; and

 

2.       To the best of the undersigned’s knowledge, based on such review, the
Servicer has fulfilled all of its obligations in all material respects under the
Servicing Agreement throughout the twelve months ended [________],[ _____],
except as set forth on Annex A hereto.

 

Executed as of this ______________ day of _________________, ____.

 



  [NAME OF SERVICER]         By:       Name:     Title:





 
EXHIBIT C-2
1

--------------------------------------------------------------------------------

ANNEX A



to Certificate of Compliance

 

LIST OF SERVICER DEFAULTS

 

The following Servicer Defaults, or events which with the giving of notice, the
lapse of time, or both, would become Servicer Defaults known to the undersigned
occurred during the year ended [__________]:

 

Nature of Default Status                        

 
EXHIBIT C-2
2

--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

 

EXPECTED AMORTIZATION SCHEDULE

 

See Attached.

 

SCHEDULE 4.01(a)
1

--------------------------------------------------------------------------------

 

ANNEX I

 

The Servicer agrees to comply with the following servicing procedures:

 

SECTION 1. Definitions.

 

(a)           Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Transition Property
Servicing Agreement (the “Agreement”).

 

(b)           Whenever used in this Annex I, the following words and phrases
shall have the following meanings:

 

“Applicable MDMA” means with respect to each Customer, the meter data management
agent providing meter reading services for that Customer’s account.

 

“Billed SRCs” means the amounts of System Restoration Charges billed by the
Servicer, whether billed directly to Customers by the Servicer or indirectly
through REPs.

 

“Other Providers” means each electric utility, municipally owned utility and/or
cooperative, which, pursuant to the Tariff, any other tariffs filed with the
PUCT, or any agreement with AEP Texas, is obligated to bill, pay or collect
System Restoration Charges.

 

“Servicer Policies and Practices” means, with respect to the Servicer’s duties
under this Annex I, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself and, if applicable, others.

 

SECTION 2. Data Acquisition.

 

(a)           Installation and Maintenance of Meters. Except to the extent that
a REP is responsible for such services, the Servicer shall cause to be
installed, replaced and maintained meters in such places and in such condition
as will enable the Servicer to obtain usage measurements for each Customer at
least once every Billing Period. To the extent an Other Provider is responsible
for such services, such Other Provider may obtain usage measurements for each
Customer less frequently than once every Billing Period in accordance with its
current practices so long as the PUCT Regulations so permit and the number of
retail Customers of any such Other Provider for whom such modified terms apply
shall be less than 5,000 as of the end of the preceding calendar year. To the
extent a REP is responsible for such services, but not performing such services,
the Servicer shall take all reasonably necessary actions to obtain usage
measurements for each Customer at least once every Billing Period.

 

(b)           Meter Reading. At least once each Billing Period, the Servicer
shall obtain usage measurements from the Applicable MDMA for each Customer;
provided, however, that the Servicer may estimate any Customer’s usage
determined in accordance with applicable PUCT Regulations.

 

ANNEX I
1

--------------------------------------------------------------------------------

(c)           Cost of Metering. The Issuer shall not be obligated to pay any
costs associated with the routine metering duties set forth in this Section 2,
including the costs of installing, replacing and maintaining meters, nor shall
the Issuer be entitled to any credit against the Servicing Fee for any cost
savings realized by the Servicer or any REP as a result of new metering and/or
billing technologies.

 

(d)           ERCOT. The Servicer shall take all reasonable actions available
under PUCT Regulations to obtain timely information from ERCOT (or, if such
information is not available from ERCOT, directly from the Applicable MDMA)
which is necessary for the Servicer to fulfill its obligations under the
Servicing Agreement.

 

SECTION 3. Usage and Bill Calculation.

 

The Servicer (a) shall obtain a calculation of each Customer’s usage (which may
be based on data obtained from such Customer’s meter read or on usage estimates
determined in accordance with applicable PUCT Regulations) at least once each
Billing Period; provided, however that the Servicer may obtain such calculations
less frequently for those Customers whose usage is calculated by Other Providers
in accordance with such Other Provider’s current practices so long as the PUCT
Regulations so permit and the number of retail Customers of any such Other
Provider for whom such modified terms apply shall be less than 5,000 as of the
end of the preceding calendar year; and (b) shall either (i) determine therefrom
each Customer’s individual System Restoration Charges to be included on Bills
issued by it to such Customer or to the Applicable REP or Other Provider
responsible for billing such Customer, or (ii) where the Applicable REP or Other
Provider is responsible for billing the Customers, allow the Applicable REP or
Other Provider, rather than the Servicer, to determine such Customers’
individual System Restoration Charges to be included on such Customers’ Bills
based on billing factors provided by the Servicer, and, in such case, the
Servicer shall deliver to the Applicable REP or Other Provider such billing
factors as are necessary for the Applicable REP or Other Provider to calculate
such Customers’ respective System Restoration Charges as such charges may change
from time to time pursuant to the True-Up Adjustments.

 

SECTION 4. Billing.

 

The Servicer shall implement the System Restoration Charges as of the Closing
Date and shall thereafter bill each Customer or, with respect to Customers
billed by a REP or Other Provider, the Applicable REP or Other Provider, for the
respective Customer’s outstanding current and past due System Restoration
Charges accruing through the date on which the System Restoration Charges may no
longer be billed under the Tariff, all in accordance with the following:

 

(a)           Frequency of Bills; Billing Practices. In accordance with the
Servicer’s then-existing Servicer Policies and Practices for its own charges, as
such Servicer Policies and Practices may be modified from time to time, the
Servicer shall generate and issue a Bill to each Customer, or, where the
Applicable REP or Other Provider is responsible for billing the Customers, to
the Applicable REP or Other Provider, for such Customers’ System Restoration
Charges once every applicable Billing Period, at the same time, with the same
frequency and on the same Bill as that containing the Servicer’s own charges to
such Customers, REPs or Other Providers, as the case may be; provided, however,
that the Servicer may bill Other Providers less frequently in accordance with
its current practices so long as the PUCT Regulations so permit and the number
of retail Customers of any such Other Provider for whom such modified billing
terms apply shall be less than 5,000 as of the end of the preceding calendar
year. In the event that the Servicer makes any material modification to these
practices, it shall notify the Issuer, the Indenture Trustee, and the Rating
Agencies prior to the effectiveness of any such modification; provided, however,
that the Servicer may not make any modification that will materially adversely
affect the Holders as evidenced by an Officer’s Certificate of the Issuer.

 

ANNEX I
2

--------------------------------------------------------------------------------

(b)           Format.

 

(i)            Each Bill issued by the Servicer shall contain the charge
corresponding to the respective System Restoration Charges owed by such Customer
for the applicable Billing Period. The System Restoration Charges shall be
separately identified if required by and in accordance with the terms of the
Financing Order and the Tariff. If such charges are not separately identified,
the Servicer shall provide, and unless prohibited by applicable PUCT
Regulations, shall cause each Applicable REP to provide, Customers with the
annual notice required by Section 4.01(c)(iii)(B) of the Servicing Agreement.

 

(ii)           Where a REP is responsible for billing the Customers, the
Servicer shall deliver to the Applicable REP itemized charges for such Customer
setting forth such Customers’ System Restoration Charges.

 

(iii)         The Servicer shall conform to such requirements in respect of the
format, structure and text of Bills delivered to Customers and REPs in
accordance with, if applicable, the Financing Order, Tariff, other tariffs and
any other PUCT Regulations. To the extent that Bill format, structure and text
are not prescribed by the Utilities Code or by applicable PUCT Regulations, the
Servicer shall, subject to clauses (i) and (ii) above, determine the format,
structure and text of all Bills in accordance with its reasonable business
judgment, its Servicer Policies and Practices with respect to its own charges
and prevailing industry standards.

 

(c)           Delivery. The Servicer shall deliver all Bills issued by it (i) by
United States mail in such class or classes as are consistent with the Servicer
Policies and Practices followed by the Servicer with respect to its own charges
to its customers or (ii) by any other means, whether electronic or otherwise,
that the Servicer may from time to time use to present its own charges to its
customers. Where a REP is responsible for billing the Customers, the Servicer
shall deliver all Bills to the Applicable REP by such means as are prescribed by
applicable PUCT Regulations, or if not prescribed by applicable PUCT
Regulations, by such means as are mutually agreed upon by the Servicer and the
Applicable REP and are consistent with PUCT Regulations. The Servicer or each
REP, as applicable, shall pay from its own funds all costs of issuance and
delivery of all Bills, including but not limited to printing and postage costs
as the same may increase or decrease from time to time.

 

SECTION 5. Customer Service Functions.

 

The Servicer shall handle all Customer inquiries and other Customer service
matters according to the same procedures it uses to service Customers with
respect to its own charges.

 

ANNEX I
3

--------------------------------------------------------------------------------

SECTION 6. Collections; Payment Processing; Remittance.

 

(a)           Collection Efforts, Policies, Procedures.

 

(i)            The Servicer shall use reasonable efforts to collect all Billed
SRCs from Customers and Third-Party Collectors as and when the same become due
and shall follow such collection procedures as it follows with respect to
comparable assets that it services for itself or others, including with respect
to the following:

 

(A) The Servicer shall prepare and deliver overdue notices to Customers and REPs
in accordance with applicable PUCT Regulations and Servicer Policies and
Practices.

 

(B) The Servicer shall apply late payment charges to outstanding Customer and
REP balances in accordance with applicable PUCT Regulations and as required by
the Financing Order.

 

(C) In circumstances where the Servicer is allowed to bill Customers directly,
the Servicer shall deliver verbal and written final notices of delinquency and
possible disconnection in accordance with applicable PUCT Regulations and
Servicer Policies and Practices.

 

(D) The Servicer shall adhere to and carry out disconnection policies and
termination of REP billing in accordance with the Utilities Code, the Financing
Order, applicable PUCT Regulations and the Servicer Policies and Practices.

 

(E) The Servicer may employ the assistance of collection agents to collect any
past-due System Restoration Charges in accordance with applicable PUCT
Regulations and Servicer Policies and Practices and the Tariff.

 

(F) The Servicer shall apply Customer and REP deposits to the payment of
delinquent accounts in accordance with applicable PUCT Regulations and Servicer
Policies and Practices and according to the priorities set forth in Section
6(b)(ii), (iii), (iv) and (v) of this Annex I.

 

(ii)           The Servicer shall not waive any late payment charge or any other
fee or charge relating to delinquent payments, if any, or waive, vary or modify
any terms of payment of any amounts payable by a Customer, in each case unless
such waiver or action: (A) would be in accordance with the Servicer’s customary
practices or those of any successor Servicer with respect to comparable assets
that it services for itself and for others; (B) would not materially adversely
affect the rights of the Holders as evidenced by an Officer’s Certificate of the
Issuer; and (C) would comply with applicable law; provided, however, that
notwithstanding anything in the Agreement or this Annex I to the contrary, the
Servicer is authorized to write off any Billed SRCs, in accordance with its
Servicer Policies and Practices, that have remained outstanding for one hundred
eighty (180) days or more.

 

ANNEX I
4

--------------------------------------------------------------------------------

(iii)            The Servicer shall accept payment from Customers in respect of
Billed SRCs in such forms and methods and at such times and places as it accepts
for payment of its own charges. The Servicer shall accept payment from REPs in
respect of Billed SRCs in such forms and methods and at such times and places as
the Servicer and each REP shall mutually agree in accordance with, if
applicable, the Financing Order, Tariff, other tariffs and any other PUCT
Regulations.

 

(b)           Payment Processing; Allocation; Priority of Payments.

 

(i)            The Servicer shall post all payments received to Customer
accounts as promptly as practicable, and, in any event, substantially all
payments shall be posted no later than three (3) Business Days after receipt.

 

(ii)           Subject to clause (iii) below, the Servicer shall apply payments
received to each Customer’s or each Applicable REP’s account in proportion to
the charges contained on the outstanding Bill to such Customer or Applicable
REP.

 

(iii)            Any amounts collected by the Servicer that represent partial
payments of the total Bill to a Customer or REP shall be allocated as follows:
(A) first to amounts owed to the Issuer, AEP Texas and any other affiliate of
AEP Texas which is owed “transition charges” as defined in Section 39.302(7)
(including as modified by Section 36.403(f) to include system restoration
charges) of the Securitization Law and other fees and charges, (excluding any
late fees), regardless of age, pro rata in proportion to their respective
percentages of the total amount of their combined outstanding charges on such
Bill; then (B) all late charges shall be allocated to the Servicer; provided
that penalty payments owed on late payments of System Restoration Charges shall
be allocated to the Issuer in accordance with the terms of the Tariff. As
provided in the Intercreditor Agreement, if more than one issue of system
restoration bonds or transition bonds issued under the Securitization Law is
outstanding, the Servicer shall allocate, or cause to the allocated, amounts
owed to the Issuer and to each other issuer of system restoration bonds or
transition bonds ratably based upon the total amount of system restoration
charges or transition charges, as applicable, on such bill which were billed in
respect to each such issue of system restoration bonds or transition bonds.

 

(iv)            The Servicer shall hold all over-payments for the benefit of the
Issuer and AEP Texas and shall apply such funds to future Bill charges in
accordance with clauses (ii) and (iii) as such charges become due.

 

(v)           For Customers on a Budget Billing Plan, the Servicer shall treat
SRC Payments received from such Customers as if such Customers had been billed
for their respective System Restoration Charges in the absence of the Budget
Billing Plan; partial payment of a Budget Billing Plan payment shall be
allocated according to clause (iii) and overpayment of a Budget Billing Plan
payment shall be allocated according to clause (iv).

 

(c)           Accounts; Records.

 

The Servicer shall maintain accounts and records as to the Transition Property
accurately and in accordance with its standard accounting procedures and in
sufficient detail (i) to permit reconciliation between payments or recoveries
with respect to the Transition Property and the amounts from time to time
remitted to the Collection Account in respect of the Transition Property and
(ii) to permit the SRC Collections held by the Servicer to be accounted for
separately from the funds with which they may be commingled, so that the dollar
amounts of SRC Collections commingled with the Servicer’s funds may be properly
identified and traced.

 

ANNEX I
5

--------------------------------------------------------------------------------

(d)           Investment of SRC Payments Received.

 

Prior to each Daily Remittance, the Servicer may invest SRC Payments received at
its own risk and (except as required by applicable PUCT Regulations) for its own
benefit. So long as the Servicer complies with its obligations under Section
6(c), neither such investments nor such funds shall be required to be segregated
from the other investment and funds of the Servicer.

 

(e)           Calculation of Daily Remittance.

 

(i)            For purposes of calculating the Daily Remittance, (i) all Billed
SRCs shall be deemed to be collected the same number of days after billing as is
equal to the Weighted Average Days Outstanding then in effect and (ii) the
Servicer will, on each Servicer Business Day, remit to the Indenture Trustee for
deposit in the Collection Account an amount equal to the product of the
applicable Billed SRCs multiplied by one hundred percent less the system wide
charge-off percentage used by the Servicer to calculate the most recent Periodic
Billing Requirement. Such product shall constitute the amount of Estimated SRC
Collections for such Servicer Business Day. Pursuant to Section 6.11(c) of the
Agreement, commencing no later than September 25, 2020, the Servicer shall
calculate in each Monthly Servicer’s Certificate the amount of Actual SRC
Collections for the first Collection Period of the Reconciliation Period as
compared to the Estimated SRC Collections forwarded to the Collection Account in
respect of such calendar month. No Excess Remittance shall be withdrawn from the
Collection Account if such withdrawal would cause the amounts on deposit in the
General Subaccount or the Excess Funds Subaccount to be insufficient for the
payment of the next installment of interest or principal due at maturity on the
next Payment Date or upon acceleration on or before the next Payment Date on the
System Restoration Bonds. The Servicer shall be allowed to use the proceeds from
any Excess Remittance to reimburse any Applicable REPs for the excess of their
remittances over actual SRC Payments received by such REPs in accordance with
the terms of PUCT Regulations.

 

(ii)           On or before August 15 of each year in accordance with Section
4.01(b) of the Agreement, the Servicer shall, in a timely manner so as to
perform all required calculations under such Section 4.01(b), update the
Weighted Average Days Outstanding and the system-wide charge-off percentage in
order to be able to calculate the Periodic Billing Requirement for the next
True-Up Adjustment and to calculate any change in the Daily Remittances for the
next Calculation Period.

 

ANNEX I
6

--------------------------------------------------------------------------------

(iii)            The Servicer and the Issuer acknowledge that, as contemplated
in Section 8.01(b) of the Agreement, the Servicer may make certain changes to
its current computerized customer information system, which changes, when
functional, would affect the Servicer’s method of calculating the SRC Payments
estimated to have been received by the Servicer during each Collection Period as
set forth in this Annex I. Should these changes to the computerized customer
information system become functional during the term of the Agreement, the
Servicer and the Issuer agree that they shall review the procedures used to
calculate the SRC Payments estimated to have been received in light of the
capabilities of such new system and shall amend this Annex I in writing to make
such modifications and/or substitutions to such procedures as may be appropriate
in the interests of efficiency, accuracy, cost and/or system capabilities;
provided, however, that the Servicer may not make any modification or
substitution that will materially adversely affect the Holders as evidenced by
an Officer’s Certificate of the Issuer. As soon as practicable, and in no event
later than sixty (60) Business Days after the date on which all Customer
accounts are being billed under such new system, the Servicer shall notify the
Issuer, the Indenture Trustee and the Rating Agencies of the same.

 

(iv)            All calculations of collections, each update of the Weighted
Average Days Outstanding or system-wide charge off percentage and any changes in
procedures used to calculate the Estimated SRC Payments pursuant to this Section
6(e) shall be made in good faith, and in the case of any update pursuant to
clause (ii) above or any change in procedures pursuant to clause (iii) above, in
a manner reasonably intended to provide estimates and calculations that are at
least as accurate as those that would be provided on the Closing Date utilizing
the initial procedures.

 

(f)           Remittances.

 

(i)            The Issuer shall cause to be established the Collection Account
in the name of the Indenture Trustee in accordance with the Indenture.

 

(ii)           The Servicer shall make remittances to the Collection Account in
accordance with Section 6.11 of the Agreement.

 

(iii)          In the event of any change of account or change of institution
affecting any Collection Account, the Issuer shall provide written notice
thereof to the Servicer and the Rating Agencies not later than five (5) Business
Days from the effective date of such change.

 

ANNEX I
7

--------------------------------------------------------------------------------

 